


Exhibit 10.52


EXECUTION VERSION



--------------------------------------------------------------------------------







Deal CUSIP 46635MAG2
Facility CUSIP 46635MAH0



CREDIT AGREEMENT

DATED AS OF FEBRUARY 20, 2015

AMONG

JACK HENRY & ASSOCIATES, INC., BORROWER,

CERTAIN LENDERS,

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, LC ISSUER AND SWING LINE LENDER,


REGIONS BANK and SUNTRUST BANK,
AS CO-SYNDICATION AGENTS


and

U.S. BANK NATIONAL ASSOCIATION,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK and
SUNTRUST ROBINSON HUMPHREY, INC.
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS








--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






Table of Contents
 
Page
ARTICLE 1
1
 
 
DEFINITIONS
1
 
 
1.1    Definitions
1
1.2    Singular and Plural
20
1.3    Computation of Time Periods
20
 
 
ARTICLE II THE CREDITS
20
 
 
2.1    Commitment
20
2.2    Required Payments; Termination
21
2.3 Ratable Loans; Types of Advances
21
2.4 Swing Line Loans
21
2.5 Commitment Fee
22
2.6 Minimum Amount of Each Advance
22
2.7 Reductions in Aggregate Commitment; Optional Principal Payments
22
2.8 Method of Selecting Types and Interest Periods for Advances
23
2.9 Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods
23
2.10 Interest Rates
23
2.11 Rates Applicable After Event of Default
24
2.12 Method of Payment
24
2.13 Noteless Agreement; Evidence of Indebtedness
24
2.14 Telephonic Notices
25
2.15 Interest Payment Dates; Interest and Fee Basis
25
2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
25
2.17 Lending Installations
25
2.18 Non-Receipt of Funds by Administrative Agent
26
2.19 Facility LCs
26
2.20 Replacement of Lender
29
2.21 Limitation of Interest
30
2.22 Defaulting Lenders
31
2.23 [RESERVED]
34
2.24 [RESERVED]
34
2.25 Extensions of Commitments
34
2.26 Increase Option
35
 
 
ARTICLE III YIELD PROTECTION; TAXES
36
 
 


6090356    ii
Thompson Coburn LLP



--------------------------------------------------------------------------------




3.1    Yield Protection
36
3.2    Changes in Capital Adequacy Regulations
36
3.3    Availability of Types of Advances; Adequacy of Interest Rate
37
3.4    Funding Indemnification
37
3.5    Taxes
37
3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity
40
 
 
ARTICLE IV CONDITIONS PRECEDENT
40
 
 
4.1    Initial Credit Extension
40
4.2    Each Credit Extension
42
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
42
 
 
5.1    Existence and Standing
42
5.2    Authorization and Validity
43
5.3    No Conflict; Government Consent
43
5.4    Financial Statements
43
5.5    Material Adverse Change
43
5.6 Taxes
43
5.7 Litigation and Contingent Obligations
43
5.8 Subsidiaries
44
5.9 ERISA
44
5.10 Accuracy of Information
44
5.11 Regulation U
44
5.12 Material Agreements
44
5.13 Compliance With Laws
44
5.14 Ownership of Properties
44
5.15 Plan Assets; Prohibited Transactions
44
5.16 Environmental Matters
45
5.17 Investment Company Act
45
5.18 Insurance
45
5.19 Solvency
45
5.20 No Default
45
5.21 Anti-Corruption Laws; Sanctions; OFAC; PATRIOT Act
45
 
 
ARTICLE VI COVENANTS
46
 
 
6.1    Financial Reporting
46
6.2 Use of Proceeds
47
6.3 Notice of Material Events
47
6.4 Conduct of Business
48
6.5 Taxes
48
6.6 Insurance
48


6090356    iii
Thompson Coburn LLP



--------------------------------------------------------------------------------




6.7 Compliance with Laws and Material Contractual Obligations
48
6.8 Maintenance of Properties
48
6.9 Books and Records; Inspection
48
6.10 Payment Obligations
49
6.11 Indebtedness
49
6.12 Merger
50
6.13 Sale of Assets
50
6.14 Investments
50
6.15 Acquisitions
51
6.16 Liens
51
6.17 Affiliates
51
6.18 Subordinated Indebtedness
51
6.19 Sale and Leaseback Transactions
51
6.20 Restricted Actions
52
6.21 Restricted Payments
52
6.22 Financial Covenants
52
6.23 Further Assurances
53
6.24 Negative Pledges
53
6.25 OFAC, PATRIOT Act Compliance
53
 
 
ARTICLE VII EVENTS OF DEFAULT
53
 
 
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
55
 
 
8.1 Acceleration; Remedies
55
8.2 Application of Funds
56
8.3 Amendments
57
8.4 Preservation of Rights
57
 
 
ARTICLE IX GENERAL PROVISIONS
58
 
 
9.1 Survival of Representations
58
9.2 Governmental Regulation
58
9.3 Headings
58
9.4 Entire Agreement
58
9.5 Several Obligations; Benefits of this Agreement
58
9.6 Expenses; Indemnification
58
9.7 Numbers of Documents
59
9.8 Accounting
59
9.9 Severability of Provisions
59
9.10 Nonliability of Lenders
60
9.11 Confidentiality
60
9.12 Nonreliance
60
9.13 Disclosure
60


6090356    iv
Thompson Coburn LLP



--------------------------------------------------------------------------------




9.14 PATRIOT ACT Notification
60
 
 
ARTICLE X ADMINISTRATIVE AGENT
61
 
 
10.1 Appointment; Nature of Relationship
61
10.2 Powers
61
10.3 General Immunity
61
10.4 No Responsibility for Loans, Recitals, etc.
61
10.5 Action on Instructions of Lenders
61
10.6 Employment of Administrative Agents and Counsel
62
10.7 Reliance on Documents; Counsel
62
10.8 Administrative Agent's Reimbursement and Indemnification
62
10.9 Notice of Event of Default
62
10.10 Rights as a Lender
63
10.11 Lender Credit Decision, Legal Representation
63
10.12 Successor Administrative Agent
63
10.13 Administrative Agent and Joint Lead Arrangers Fees
64
10.14 Delegation to Affiliates
64
10.15 Co-Syndication Agents
64
10.16 No Advisory or Fiduciary Responsibility
64
 
 
ARTICLE XI SETOFF; RATABLE PAYMENTS
65
 
 
11.1 Setoff
65
11.2 Ratable Payments
65
 
 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
65
 
 
12.1 Successors and Assigns
65
12.2 Participations
66
12.3 Assignments
67
 
 
ARTICLE XIII NOTICES
68
 
 
13.1 Notices; Effectiveness; Electronic Communication
68
 
 
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
69
 
 
14.1 Counterparts; Effectiveness
69
14.2 Electronic Execution of Assignments
69
 
 
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
69


6090356    v
Thompson Coburn LLP



--------------------------------------------------------------------------------




15.1 CHOICE OF LAW
69
15.2 CONSENT TO JURISDICTION
70
15.3 WAIVER OF JURY TRIAL
70



Schedules


2.1    Commitments
2.8    Authorized Officers
5.8    Subsidiaries
5.14    Properties
6.11    Indebtedness
6.14    Investments
6.16    Liens




Exhibits


A    Form of Compliance Certificate
B    Form of Assignment
C    Form of Borrowing Notice
D    Form of Note











6090356    vi
Thompson Coburn LLP



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement (this “Agreement”), dated as of February 20, 2015, is
among JACK HENRY & ASSOCIATES, INC., a Delaware corporation, as Borrower,
Lenders and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, LC Issuer and Swing Line Lender. The parties hereto agree
as follows:

6090356    -1-
Thompson Coburn LLP

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS










1.1    Definitions.
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
“Advance” means a borrowing hereunder, (i) made by some or all of Lenders on the
same Borrowing Date, or (ii) converted or continued by Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.
“Affected Lender” is defined in Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
reduced from time to time pursuant to the terms hereof. As of the date of this
Agreement, the Aggregate Commitment is $300,000,000.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

6090356     -2-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, an annual interest rate equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of the Federal Funds
Effective Rate for such day plus 0.50% and (iii) the Eurocurrency Rate (without
giving effect to the Applicable Margin) for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for Dollars plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the annual percentage rate at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the pricing grid in the definition of Applicable Margin below.
“Applicable Margin” means the annual rate shown in the applicable column below
based on the applicable Leverage Ratio:
Level


If the Consolidated Leverage Ratio is, then
Applicable Margin for Base Rate Loans is
Applicable Margin for Eurocurrency Loans is






Applicable Fee Rate is
 
 
 
 
 
1
> 2.5 to 1.0
0.750%
1.750%
0.275%
 
 
 
 
 
2
> 2.0 to 1.0 but
≤ 2.5 to 1.0


0.500%


1.500%


0.225%
 
 
 
 
 
3
> 1.5 to 1.0 but
≤ 2.0 to 1.0


0.250%


1.250%


0.175%
 
 
 
 
 
4
> 1.0 to 1.0 but
≤ 1.5 to 1.0


0.125%


1.125%


0.150%
 
 
 
 
 
5
≤ 1.0 to 1.0
0.000%
1.000%
0.125%



The Applicable Margin and Applicable Fee Rate shall be determined by
Administrative Agent in accordance with the foregoing table based on the
Leverage Ratio, as of the end of the most recently ended Fiscal Quarter for
which Financials have been delivered by Borrower to Administrative Agent and
Lenders. Adjustments, if any, to the Applicable Margin or Applicable Fee Rate
shall be effective from and after the first day of the first Fiscal Month
immediately following the date on which the delivery of such Financials is
required until the first day of the first Fiscal Month immediately following the
next such date on which delivery of such Financials of Borrower and its
Subsidiaries is so required. If Borrower fails to deliver the Financials to
Administrative Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five (5) days
after such Financials are so delivered. Notwithstanding the foregoing, Level 5
shall be deemed to be applicable until Administrative Agent’s receipt of the
applicable Financials for Borrower’s first Fiscal Quarter ending after the
Effective Date, and adjustments to the Level then in effect shall thereafter be
effected in accordance with the preceding foregoing table.

6090356     -3-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment” is defined in Section 2.20.
“Augmenting Lender” is defined in Section 2.26.
“Authorized Officer” means any person identifying himself or herself as one of
the individuals listed on Schedule 2.8. Borrower may at any time amend, modify
or supplement Schedule 2.8 by notifying Administrative Agent in writing of any
changes thereto.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Base Rate” means, for any day, an annual rate equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Borrower” means Jack Henry & Associates, Inc., a Delaware corporation, its
successors and assigns.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Minneapolis, Minnesota and London, England for
the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries prepared in accordance with GAAP.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

6090356     -4-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to Administrative Agent, for the benefit
of one or more of LC Issuer or Lenders, as collateral for LC Obligations or
obligations of Lenders to fund participations in respect of LC Obligations, cash
or deposit account balances or, if Administrative Agent and LC Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and LC
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalent Investments” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (b)
Dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of any (i) United States commercial bank of recognized standing having
capital and surplus in excess of $150,000,000 or (ii) bank whose short-term
commercial paper rating from S&P is at least A-2 or the equivalent thereof or
from Moody's is at least P-2 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation with a short
term rating of A-2 (or the equivalent thereof) or better by S&P or P-2 (or the
equivalent thereof) or better by Moody's and maturing within 364 days of the
date of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f)
Investments, classified in accordance with GAAP as current assets of Borrower or
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by financial
institutions that have one of the two highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments
(i) in corporate obligations having a remaining maturity of less than two years,
issued by corporations having outstanding comparable obligations that are rated
in the two highest categories of Moody's and S&P or no lower than the two
highest long term debt ratings categories of either Moody's or S&P or (ii) of
the character, quality and maturity described in clauses (a)-(e) of this
definition and (g) corporate investment grade debt securities rated BBB+ or
better by S&P and Baal or better by Moody's and maturing within 364 days of the
date of acquisition.
“Cash Management Services” means any banking services that are provided to
Borrower or any Subsidiary by Administrative Agent, LC Issuer or any other
Lender or any Affiliate of any of the foregoing, including without limitation:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
purchase cards, (e) stored value cards, (f) automated clearing house or wire
transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of “beneficial ownership” (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 40% or more of the outstanding shares of voting Capital
Stock of Borrower on a fully diluted basis or (ii) within any 24-month period,
occupation of

6090356     -5-
Thompson Coburn LLP

--------------------------------------------------------------------------------




a majority of the seats (other than vacant seats) on the board of directors of
Borrower by Persons who were neither (x) nominated by the board of directors of
Borrower nor (y) appointed by directors so nominated.
“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Installation or
LC Issuer with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency.
“Co-Syndication Agents” means Regions Bank and SunTrust Bank.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of and Swing
Line Loans made to, Borrower, in an amount not exceeding the amount set forth in
Schedule 2.1, as it may be modified (i) pursuant to Section 2.7, (ii) as a
result of any assignment that has become effective pursuant to Section 12.3(c)
or (iii) otherwise from time to time pursuant to the terms hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Consolidated Assets” means, at any time, the amount representing the assets of
Borrower and its Subsidiaries that would appear on a consolidated balance sheet
of Borrower and its Subsidiaries at such time prepared in accordance with GAAP.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) the expensing, amortization
or write off of fees and expenses incurred in connection with a Permitted
Acquisition to the extent such fees or expenses were taken into account in
computing such Consolidated Net Income, (vi) non-cash expenses related to stock
based compensation and (vii) other non-cash expenses, charges or losses
decreasing Consolidated Net Income for such period, minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), and (3) any cash
payments made during such period in respect of items described in clauses (vi)
or (vii) above subsequent to the Fiscal Quarter in which the relevant non-cash
expenses, charges or losses were incurred, all calculated for Borrower and its
Subsidiaries on a consolidated basis.
“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness minus Net Mark-to-Market Exposure under Swap
Obligations and the undrawn face amount of commercial Letters of Credit.

6090356     -6-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Consolidated Indebtedness” means at any time the Indebtedness of Borrower and
its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Borrower and its Subsidiaries calculated on a consolidated
basis for such period (excluding any write off of deferred financing costs and
amortization of debt discount and premium, but including the interest component
under Capital Leases).
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries (excluding extraordinary gains and
losses) calculated on a consolidated basis for such period.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.
“Daily Eurocurrency Base Rate” means, with respect to a Swing Line Loan, the
greatest of (a) 0.0% or (b) the applicable interest settlement rate for deposits
in Dollar LIBOR for one month appearing on the applicable Reuters Screen LIBOR01
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) on a Business Day; provided that, if the applicable Reuters Screen LIBOR01
for Dollar LIBOR (or any successor or substitute page) is not available to
Administrative Agent for any reason, the applicable Daily Eurocurrency Base Rate
for one month shall instead be the applicable interest settlement rate for
deposits in Dollar LIBOR for one month as reported by any other generally
recognized financial information service selected by Administrative Agent as of
11:00 a.m. (London time) on a Business Day; provided that, if no such interest
settlement rate is available to Administrative Agent, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the rate determined by
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) on a Business Day in
the approximate amount of U.S. Bank’s relevant Swing Line Loan and having a
maturity equal to one month. For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.
“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin (which shall be with respect to
Swing Line Loans, the Applicable Margin for Base Rate Loans).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

6090356     -7-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to Administrative Agent, LC Issuer, Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or Swing
Line Loans) within two (2) Business Days after the date when due, (b) has
notified Borrower, Administrative Agent, LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets (other than an Undisclosed Administration), including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to Borrower, LC Issuer, Swing Line Lender and each Lender.
“Dollar” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary of Borrower incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Eligible Assignee” means any Person except a natural Person, Borrower, any of
Borrower’s Affiliates or Subsidiaries or any Defaulting Lender or any of its
Subsidiaries; provided that such Person is in the business of making or
purchasing commercial loans similar to the Loans.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous

6090356     -8-
Thompson Coburn LLP

--------------------------------------------------------------------------------




substances or wastes into surface water, ground water or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of Borrower or any of its ERISA Affiliates from
any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition upon Borrower or
any of its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greatest of (i) 0.0% and (ii) the applicable
interest settlement rate for deposits in Dollar LIBOR appearing on the
applicable Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period; provided
that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR (or any
successor or substitute page) is not available to Administrative Agent for any
reason, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the applicable interest settlement rate for deposits in Dollar
LIBOR as reported by any other generally recognized financial information
service selected by Administrative Agent as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period; provided that, if no such interest settlement rate is available
to Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by Administrative Agent to
be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.

6090356     -9-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
“Excluded Margin Stock” means any shares of capital stock of Borrower that
constitute “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System and are held as treasury stock by
Borrower.
“Event of Default” is defined in Article VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, LC Issuer, and Administrative Agent, (i) Taxes imposed on its
overall net income or profits, franchise Taxes, and branch profits Taxes imposed
on it, by the respective jurisdiction under the laws of which such Lender, LC
Issuer or Administrative Agent is incorporated or is organized or in which its
principal executive office is located or, in the case of a Lender, in which such
Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S. Lender
becomes a party to this Agreement or designates a new Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, or is attributable to the Non-U.S. Lender’s
failure to comply with Section 3.5(f), and (iii) any U.S. federal withholding
taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing EFT Commerce Bank Facility” means Borrower's existing $5,000,000 EFT
line of credit with Commerce Bank, N.A. which will remain in place after the
execution of this Agreement.
“Extended Termination Date” is defined in Section 2.25(a).
“Extension” is defined in Section 2.25(a).
“Extension Amendments” is defined in Section 2.25(e).
“Extension Offer” is defined in Section 2.25(a).
“Facility LC” is defined in Section 2.19(a)
“Facility LC Application” is defined in Section 2.19(c).

6090356     -10-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility Termination Date” means February 20, 2020 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.25 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an annual interest rate equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. on such day on such
transactions received by Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by Administrative Agent in its sole
discretion.
“Fee Letters” is defined in Section 10.13.
“Financials” means the annual or quarterly financial statements of Borrower
delivered pursuant to Section 6.1(a) or (b).
“Fiscal Month” means a fiscal month of Borrower.
“Fiscal Quarter” means a fiscal quarter of Borrower.
“Fiscal Year” means a fiscal year of Borrower.
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by Swing Line Lender
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any

6090356     -11-
Thompson Coburn LLP

--------------------------------------------------------------------------------




group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Bank for International Settlements or the
Basel Committee on Banking Supervisory Practices or any successor or similar
authority to any of the foregoing).
“Guarantor” means each Material Domestic Subsidiary that is a party to the
Guaranty, either on the date hereof or pursuant to the terms of Section 6.23,
and their respective successors and assigns.
“Guaranty” means the Guaranty dated as of February 20, 2015 executed by each
Guarantor in favor of Administrative Agent, for the ratable benefit of Lenders,
as amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time pursuant to the terms hereof and thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as an
annual rate.
“Increasing Lender” is defined in Section 2.26.
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money (including the Obligations hereunder), (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade); provided, however, earn-out obligations incurred in
connection with Acquisitions shall not be deemed to be “Indebtedness” unless
such obligations remain unpaid more than 60 days after such obligations become
payable, (c) Indebtedness of other Persons secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person; provided, however, that the amount of such Indebtedness shall be
limited to lesser of the outstanding principal balance of such Indebtedness or
the fair market value of the Property of such Person securing or supporting such
Indebtedness, (d) obligations which are evidenced by notes, acceptances, or
other instruments, (e) obligations to purchase securities or other Property
arising out of or in connection with the sale of the same or substantially
similar securities or Property, (f) Capitalized Lease Obligations, (g)
obligations as an account party with respect to standby Letters of Credit, (h)
Contingent Obligations of such Person with respect to Indebtedness of another
Person of the type specified in clauses (a) through (f) or (h) of this
definition of "Indebtedness", and (h) Net Mark-to-Market Exposure under Swap
Obligations, excluding any portion thereof which would be accounted for as
interest expense under GAAP or that are with a Swap Counterparty.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Interest Differential” is defined in Section 3.4.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2), three (3) or six (6) months commencing on a Business Day selected
by Borrower pursuant to this Agreement. Such Interest Period shall end on the
day which corresponds numerically to such date one (1), two (2), three (3) or
six (6) months thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next

6090356     -12-
Thompson Coburn LLP

--------------------------------------------------------------------------------




succeeding Business Day; provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade and endorsements of checks for collection or deposit) or contribution of
capital by such Person; (b) stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; (c) any deposit accounts and certificate of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
“Joint Lead Arrangers” mean U.S. Bank, Regions Capital Markets, a Division of
Regions Bank and SunTrust Robinson Humphrey, Inc. and their successors, in their
capacities as Joint Lead Arrangers and Joint Book Runners.
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender and LC Issuer.
“Lending Installation” means, with respect to a Lender or Administrative Agent,
the office, branch, subsidiary or affiliate of such Lender or Administrative
Agent listed on the signature pages hereof (in the case of Administrative Agent)
or on its Administrative Questionnaire (in the case of a Lender) or otherwise
selected by such Lender or Administrative Agent pursuant to Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, as of any date of calculation, the ratio of (a)
Consolidated Funded Indebtedness outstanding on such date to (b) Consolidated
EBITDA for Borrower’s then most-recently ended four (4) Fiscal Quarters.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by Borrower in connection with this
Agreement and payable to a Lender, and any other

6090356     -13-
Thompson Coburn LLP

--------------------------------------------------------------------------------




document or agreement, now or in the future, executed by Borrower for the
benefit of Administrative Agent or any Lender in connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, Borrower and
Guarantors.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of Borrower and
its Subsidiaries taken as a whole, (ii) the ability of Borrower or any Guarantor
to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of Administrative Agent, LC Issuer or Lenders under the Loan
Documents.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recently ended Fiscal Year for which Financials have been delivered
pursuant to Section 6.1, contributed greater than 5% of Consolidated EBITDA for
such Fiscal Year or (ii) which had Consolidated Assets greater than 5% of all
Consolidated Assets as of the end of such Fiscal Year; provided that, if at any
time the aggregate amount contributed to the Consolidated EBITDA by all
Subsidiaries that are not Material Domestic Subsidiaries exceeds 5% of
Consolidated EBITDA for any such Fiscal Year, or Consolidated Assets of all
Subsidiaries that are not Material Domestic Subsidiaries exceeds 5% of all
Consolidated Assets as of the end of any Fiscal Year, Borrower (or, in the event
Borrower has failed to do so within ten (10) days, Administrative Agent) shall
designate sufficient Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.
“Material Indebtedness” means Indebtedness of Borrower or any Subsidiary in an
outstanding principal amount of $5,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by Administrative Agent and
LC Issuer in their sole discretion.
“Minimum Extension Condition” is defined in Section 2.25(d).
“Minimum Liquidity” means, as of any date of determination, the sum of the
Available Aggregate Commitment plus unrestricted cash and Cash Equivalents of
the Loan Parties.
“Minor Acquisition” means the Acquisition of the Property or a majority of the
voting Common Stock of a Person that is incorporated, formed or organized in the
United States, or any division, line of business or other business unit of a
Person that is incorporated, formed or organized in the United States, in each
case that is a type of business (or Property used in a type of business)
permitted to be engaged in by the Loan Parties and their Subsidiaries pursuant
to Section 6.4, so long as the aggregate consideration paid for any such
individual Minor Acquisition does not exceed the lesser of (a) $80,000,000 or
(b) 10% of Consolidated Assets determined at such time; provided, that (i) no
Default or Event of Default shall then exist or would exist after giving effect
to such Minor Acquisition and (ii) such Minor Acquisition is not a

6090356     -14-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“hostile” acquisition and has been approved by the board of directors and/or
shareholders of the applicable Loan Party and the target of such Minor
Acquisition.
“Modify” and “Modification” are defined in Section 2.19(a).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any ERISA Affiliate is a
party to which more than one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from a Swap Obligation. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Obligation as of the date of determination (assuming the Swap Obligation were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Obligation as of the
date of determination (assuming such Swap Obligation were to be terminated as of
that date).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in Section 2.13(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all Swap Obligations provided to Borrower or any Subsidiary
by a Qualified Counterparty, all accrued and unpaid fees, and all expenses,
reimbursements, indemnities and other obligations of Borrower to Lenders or to
any Lender, Administrative Agent, LC Issuer or any indemnified party arising
under the Loan Documents; provided, that obligations in respect of Cash
Management Services and Swap Obligations shall only constitute “Obligations” if
owed to Administrative Agent or if Administrative Agent shall have received
notice from the relevant Lender not later than sixty (60) days after such Cash
Management Services or Swap Obligations have been provided; provided, further,
that “Obligations” shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Line Loans outstanding at such time, plus (iii) an amount equal to its Pro
Rata Share of the LC Obligations at such time.

6090356     -15-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PATRIOT Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time, and any successor statute.
“Payment Date” means the last day of each month.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permitted Acquisition” means any Acquisition made by Borrower or any of its
Subsidiaries; provided that (a) such Acquisition is a Minor Acquisition or
(b)(i) as of the date of the consummation of such Acquisition, no Default or
Event of Default shall have occurred and be continuing or would result from such
Acquisition, and the representation and warranty contained in Section 5.11 shall
be true both before and after giving effect to such Acquisition, (ii) such
Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired, (iii) the business to be acquired in such
Acquisition would be permissible under Section 6.4(a), (iv) as of the date of
the consummation of such Acquisition, all material approvals required in
connection therewith shall have been obtained, and (v) Borrower shall have
furnished to Administrative Agent a certificate demonstrating in reasonable
detail pro forma compliance with the financial covenants contained in Section
6.22 for such period, in each case, calculated as if such Acquisition, including
the consideration therefor, had been consummated on the first day of such
period.
“Permitted Liens” means:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
(c)    Liens arising out of reserves, pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.
(d)    Utility easements, building restrictions and such other encumbrances or
charges against real property are of a nature generally existing with respect to
Properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Borrower or its Subsidiaries.
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a

6090356     -16-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Subsidiary in excess of those set forth by regulations promulgated by the Board
of Governors of the Federal Reserve, and (ii) such account is not intended by
Borrower or any Subsidiary to provide collateral to the depository institution.
(f)    Liens existing on the date hereof and described in Schedule 6.16.
(g)    Liens on Property acquired in a Permitted Acquisition; provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.
(h)    Liens in favor of LC Issuer and/or Swing Line Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder.
(i)    Cash Collateral relating to Facility LCs to the extent permitted or
required by this Agreement.
(j)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
(k)    Liens securing Cash Management Services.
(l)    Deposits to secure the performance of bids, trade contracts, (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
(m)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property).
(n)    Purchase money Liens securing purchase money indebtedness and Liens
arising in connection with Capital Leases, to the extent each is permitted under
Section 6.11(d).
(o)    Landlord’s or other like Liens arising in the ordinary course of business
which secure payment of obligations not more than 60 days past due or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
(p)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default.
(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business.
(r)    Liens on property rented to, or leased by, Borrower or any Subsidiary
pursuant to a sale and leaseback transaction permitted by Section 6.19.
(s)    Liens or leases or licenses or sublicenses or subleases by Borrower or
any Subsidiary as licensor, lessor, sublicensor or sublessor of any of such
Person’s property, including intellectual property, on customary terms entered
into in the ordinary course of business so long as such leases or licenses do
not, individually or in the aggregate, (i) interfere in any material respect
with the

6090356     -17-
Thompson Coburn LLP

--------------------------------------------------------------------------------




ordinary conduct of the business of Borrower or any Subsidiary or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto.
(t)    Liens in the ordinary course of business on specific items of inventory
or other goods, and proceeds thereof, of any Person securing such Person’s
obligations in respect of bankers’ acceptances, tender, bid, judgment, appeal,
performance or governmental contract bonds, surety bonds and completion
guarantees, surety, standby letters of credit and warranty and contractual
service obligations of a like nature, trade letters of credit and documentary
letters of credit and similar bonds or guarantees provided by Borrower or any
Subsidiary of Borrower.
(u)    Other Liens securing Indebtedness; provided that the aggregate principal
amount of Indebtedness secured by Liens described in this clause (u) at any time
does not exceed $30,000,000 at any time outstanding.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any ERISA Affiliate may have any liability.
“Prime Rate” means an annual rate equal to the prime rate of interest announced
from time to time by U.S. Bank or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; provided, further, that when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment (except
that no Lender is required to fund or participate in Revolving Loans, Swing Line
Loans or Facility LCs to the extent that, after giving effect thereto, the
aggregate amount of its outstanding Revolving Loans and funded or unfunded
participations in Swing Line Loans and Facility LCs would exceed the amount of
its Commitment (determined as though no Defaulting Lender existed)).
“Purchasers” is defined in Section 12.3(a).
“Qualified Counterparty” means, with respect to any swap, any counterparty
thereto that at the time such swap was entered into was Administrative Agent, LC
Issuer, a Lender or any Affiliate of any of the foregoing.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Register” is defined in Section 12.3(d).

6090356     -18-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Borrower then outstanding under Section 2.19 to reimburse LC Issuer for
amounts paid by LC Issuer in respect of any one or more drawings under Facility
LCs.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if all of the Commitments have been terminated, Lenders
in the aggregate holding greater than 50% of the Aggregate Outstanding Credit
Exposure. The Commitments and Outstanding Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Borrower or
any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Borrower or any of its Subsidiaries, now or hereafter outstanding, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of
Borrower or any of its Subsidiaries, now or hereafter outstanding, (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness or (e) the payment by Borrower or
any of its Subsidiaries of any management or consulting fee to any Person or of
any salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such salary, bonus or other form of compensation is
not included in the corporate overhead of Borrower or such Subsidiary.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.



6090356     -19-
Thompson Coburn LLP

--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.


“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, directly or indirectly, by any of the above.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Stated Rate” is defined in Section 2.21.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
(including, without limitation, any intercompany loans) the payment of which is
subordinated to payment of the Obligations to the written satisfaction of
Administrative Agent and Required Lenders and if evidenced by promissory notes,
to the extent such Indebtedness is owed to another Loan Party.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Borrower.
“Substantial Portion” means, with respect to the Property of Borrower and its
Subsidiaries, Property which represents more than 10% of Consolidated Assets or
Property which is responsible for more than 10% of the Consolidated Net Income
of Borrower and its Subsidiaries taken as a whole, in each case, as would be
shown in the consolidated financial statements of Borrower and its Subsidiaries
as at the beginning of the twelve-month period ending with the month in which
such determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act., including
any rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies,

6090356     -20-
Thompson Coburn LLP

--------------------------------------------------------------------------------




commodity prices, equity prices or other financial measures. For the avoidance
of doubt, contracts with utility companies for the purchase of electricity at a
fixed price are not "swaps" for purposes of this Agreement.
“Swap Counterparty” means, with respect to any swap with a Qualified
Counterparty, any Person or entity that is or becomes a party to such swap.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any swap between a Qualified Counterparty and one or more Swap
Counterparties.
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to Borrower by Swing Line Lender
pursuant to Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans
Swing Line Lender may have outstanding to Borrower at any one time, which, as of
the date of this Agreement, is $50,000,000.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Transferee” is defined in Section 12.3(e).
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
1.2    Singular and Plural. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.
1.3    Computation of Time Periods. All time references in this Agreement and
the other Loan Documents shall be to Minneapolis, Minnesota time unless
otherwise indicated. For purposes of computation of periods of time hereunder,
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

6090356     -21-
Thompson Coburn LLP

--------------------------------------------------------------------------------




ARTICLE II    
THE CREDITS
2.1    Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to Borrower in
Dollars and participate in Facility LCs issued in Dollars upon the request of
Borrower; provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, the Aggregate Outstanding Credit Exposure
shall not exceed the aggregate Commitments as set forth in Schedule 2.1. Subject
to the terms of this Agreement, Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Facility Termination Date. Unless
previously terminated, the Commitments shall terminate on the Facility
Termination Date. LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.19.
2.2    Required Payments; Termination. If at any time the Aggregate Outstanding
Credit Exposure exceeds the Aggregate Commitment, Borrower shall immediately
make a payment on the Loans or Cash Collateralize LC Obligations in an account
with Administrative Agent pursuant to Section 2.19(k) sufficient to eliminate
such excess. The Aggregate Outstanding Credit Exposure and all other unpaid
Obligations under this Agreement and the other Loan Documents shall be paid in
full by Borrower on the Facility Termination Date.
2.3    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by Borrower in accordance with Section 2.4.
2.4    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if a Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, Swing Line Lender may, at
its option, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to Borrower from time to time in an aggregate principal
amount not to exceed the Swing Line Sublimit; provided that the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment; and provided further that at no time shall the sum of (i) the Swing
Line Loans, plus (ii) the aggregate amount of outstanding Revolving Loans, plus
(iii) the LC Obligations, exceed the Aggregate Commitment at such time. Subject
to the terms of this Agreement (including, without limitation the discretion of
Swing Line Lender), Borrower may borrow, repay and reborrow Swing Line Loans at
any time prior to the Facility Termination Date.
(b)    Borrowing Notice for Swing Line Loans. In order to borrow a Swing Line
Loan, Borrower shall deliver to Administrative Agent and Swing Line Lender an
irrevocable Borrowing Notice not later than 12:00 noon on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day) and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $100,000.
(c)    Making of Swing Line Loans; Participations. Not later than 2:00 p.m. on
the applicable Borrowing Date, Swing Line Lender shall make the Swing Line Loan
immediately available, to Administrative Agent at its address specified pursuant
to Article XIII. Administrative Agent will promptly make the funds so received
from Swing Line Lender available to Borrower on the Borrowing Date at
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by Swing Line Lender pursuant to this Section 2.4(c), Swing Line Lender
shall be deemed, without further action by any party

6090356     -22-
Thompson Coburn LLP

--------------------------------------------------------------------------------




hereto, to have unconditionally and irrevocably sold to each Lender and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Line Lender, a
participation in such Swing Line Loan in proportion to its Pro Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by Borrower on the date selected by Administrative Agent. In addition, Swing
Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 12:00 noon on the date of any notice received pursuant
to this Section 2.4(d), each Lender shall make available its required Revolving
Loan, in funds immediately available to Administrative Agent at its address
specified pursuant to Article XIII. Revolving Loans made pursuant to this
Section 2.4(d) shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurocurrency Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this Article II. Unless a Lender shall have notified Swing Line Lender,
prior to Swing Line Lender’s making any Swing Line Loan, that any applicable
condition precedent set forth in Sections 4.1 or 4.2 had not then been
satisfied, such Lender’s obligation to make Revolving Loans pursuant to this
Section 2.4(d) to repay Swing Line Loans or to fund the participation acquired
pursuant to Section 2.4(c) shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Borrower, Administrative Agent, Swing Line
Lender or any other Person, (b) the occurrence or continuance of a Default or
Event of Default, (c) any adverse change in the condition (financial or
otherwise) of Borrower, or (d) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to Administrative
Agent of any amount due under this Section 2.4(d), interest shall accrue thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received and
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. On the Facility Termination Date,
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans.
2.5    Commitment Fee. Borrower agrees to pay to Administrative Agent for the
account of each Lender according to its Pro Rata Share a commitment fee at an
annual rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable in arrears on each Payment Date hereafter and on the
Facility Termination Date. Swing Line Loans shall not be included in the
determination of the Aggregate Outstanding Credit Exposure for the purpose of
calculating the commitment fee due hereunder.
2.6    Minimum Amount of Each Advance. (a) Each Eurocurrency Advance shall be in
the minimum amount of $5,000,000 and incremental amounts in integral multiples
of $1,000,000, and (b) each Base Rate Advance (other than an Advance to repay
Swing Line Loans) shall be in the minimum amount of $1,000,000 and incremental
amounts in integral multiples of $500,000 (or the Available Aggregate
Commitment, if less).
2.7    Reductions in Aggregate Commitment; Optional Principal Payments. Borrower
may permanently reduce the Aggregate Commitment in whole, or in part ratably
among Lenders the minimum amount of $5,000,000 and in integral multiples of
$1,000,000, upon at least five (5) Business Days’ prior written notice to
Administrative Agent by 3:00 p.m., which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Aggregate Commitment
may not be reduced below the Aggregate Outstanding Credit. All accrued
commitment fees shall be payable on the effective date of

6090356     -23-
Thompson Coburn LLP

--------------------------------------------------------------------------------




any termination of the obligations of Lenders to make Credit Extensions
hereunder. Borrower may from time to time pay, without penalty or premium, all
outstanding Base Rate Advances (other than Swing Line Loans), or, in a minimum
aggregate amount of $1,000,000 and incremental amounts in integral multiples of
$500,000 (or the aggregate amount of the outstanding Loans at such time), any
portion of the aggregate outstanding Base Rate Advances (other than Swing Line
Loans) upon same day notice by 10:00 a.m.to Administrative Agent. Borrower may
at any time pay, without penalty or premium, all outstanding Swing Line Loans,
or any portion of the outstanding Swing Line Loans, with notice to
Administrative Agent and Swing Line Lender by 12:00 noon on the date of
repayment. Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
amount of $5,000,000 and incremental amounts in integral multiples of $1,000,000
(or the aggregate amount of the outstanding Loans at such time), any portion of
the aggregate outstanding Eurocurrency Advances upon at least two (2) Business
Days’ prior written notice to Administrative Agent by 3:00 p.m.
2.8    Method of Selecting Types and Interest Periods for Advances. Borrower
shall select the Type of Advance and, in the case of each Eurocurrency Advance,
the Interest Period applicable thereto from time to time. An Authorized Officer
of Borrower shall give Administrative Agent irrevocable notice in the form of
Exhibit C (a “Borrowing Notice”) by not later than 10:00 a.m. on the Borrowing
Date of each Base Rate Advance (other than a Swing Line Loan), two (2) Business
Days before the Borrowing Date for each Eurocurrency Advance, specifying: (i)
the Borrowing Date, which shall be a Business Day, of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected, and (iv)
in the case of each Eurocurrency Advance, the Interest Period applicable
thereto. Not later than 12:00 noon on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available to
Administrative Agent at its address specified pursuant to Article XIII.
Administrative Agent will promptly make the funds so received from Lenders
available to Borrower at Administrative Agent’s aforesaid address.
2.9    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7. Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurocurrency Advance is or
was repaid in accordance with Section 2.7 or (y) an Authorized Officer of
Borrower shall have given Administrative Agent a Borrowing Notice requesting
that, at the end of such Interest Period, such Eurocurrency Advance continue as
a Eurocurrency Advance for the same or another Interest Period. Subject to the
terms of Section 2.6, Borrower may elect from time to time to convert all or any
part of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance. An Authorized Officer of Borrower shall have given Administrative Agent
a Borrowing Notice of each conversion of a Base Rate Advance into a Eurocurrency
Advance, conversion of a Eurocurrency Advance to a Base Rate Advance, or
continuation of a Eurocurrency Advance not later than 10:00 a.m. at least two
(2) Business Days prior to the date of the requested conversion or continuation,
specifying: (i)    the requested date, which shall be a Business Day, of such
conversion or continuation; (ii) the Type of the Advance which is to be
converted or continued; and (iii) the amount of such Advance which is to be
converted into or continued as a Eurocurrency Advance and the duration of the
Interest Period applicable thereto. After giving effect to all Advances, all
conversions of Advances from one Type to another and all continuations of
Advances of the same Type, there shall be no more than five (5) Interest Periods
in effect hereunder.
2.10    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant

6090356     -24-
Thompson Coburn LLP

--------------------------------------------------------------------------------




to Section 2.9 hereof, at an annual rate equal to the Base Rate for such day.
Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made to
but excluding the date it is paid, at an annual rate equal to, at Borrower’s
option, the Base Rate for such day or the Daily Eurocurrency Rate. Changes in
the rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by Administrative Agent as applicable to such
Eurocurrency Advance based upon Borrower’s selections under Sections 2.8 and 2.9
and the definition of Applicable Margin. No Interest Period may end after the
Facility Termination Date.
2.11    Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default Required Lenders may, at their option, by notice
from Administrative Agent to Borrower (which notice may be revoked at the option
of Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurocurrency Advance.
During the continuance of an Event of Default Required Lenders may, at their
option, by notice from Administrative Agent to Borrower (which notice may be
revoked at the option of Required Lenders notwithstanding any provision of
Section 8.3 requiring unanimous consent of Lenders to changes in interest
rates), (a) declare that each Eurocurrency Advance shall bear interest for the
remainder of the applicable Interest Period at the annual rate otherwise
applicable to such Interest Period plus 2.00%, (b) each Base Rate Advance shall
bear interest at an annual rate equal to the Base Rate in effect from time to
time plus 2.00%, and (c) the LC Fee shall be increased by 2.00%; provided that,
during the continuance of an Event of Default under Sections 7.6 or 7.7, the
interest rates set forth in clauses (a) and (b) above and the increase in the LC
Fee set forth in clause (c) above shall be applicable to all Credit Extensions
without any election or action on the part of Administrative Agent or any
Lender. After an Event of Default has been waived, the interest rate applicable
to advances and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.
2.12    Method of Payment.
(a)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in Dollars. All payments of the Obligations under this Agreement and the
other Loan Documents shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to Administrative Agent at Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of Administrative Agent specified in writing by Administrative Agent to
Borrower, by 12:00 noon on the date when due and shall except (i) with respect
to repayments of Swing Line Loans, (ii) in the case of Reimbursement Obligations
for which LC Issuer has not been fully indemnified by Lenders, or (iii) as
otherwise specifically required hereunder) be applied ratably by Administrative
Agent among Lenders. Each payment delivered to Administrative Agent for the
account of any Lender shall be delivered promptly by Administrative Agent to
such Lender in the same type of funds that Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by Administrative Agent from such Lender. Each
reference to Administrative Agent in this Section 2.12 shall also be deemed to
refer, and shall apply equally, to LC Issuer, in the case of payments required
to be made by Borrower to LC Issuer pursuant to Section 2.19(f).
(b)    Borrower hereby unconditionally promises to pay to Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Facility Termination Date.
2.13    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of Borrower to

6090356     -25-
Thompson Coburn LLP

--------------------------------------------------------------------------------




such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b)    Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Lender hereunder,
(iii) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time, and (iv) the amount of any sum received by
Administrative Agent hereunder from Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Obligations in accordance with their terms.
(d)    Any Lender (including Swing Line Lender) may request that its Loans be
evidenced by a promissory note representing its Revolving Loans and Swing Line
Loans, respectively, substantially in the form of Exhibit D, as applicable (with
appropriate changes for notes evidencing Swing Line Loans) (each a “Note”). In
such event, Borrower shall prepare, execute and deliver to such Lender such Note
or Notes payable to the order of such Lender in a form supplied by
Administrative Agent; provided thereafter Loans evidenced by such Note or Notes
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.
2.14    Telephonic Notices. Borrower hereby authorizes Lenders and
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons, that Administrative Agent or any Lender in good faith
believes to be acting on behalf of Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices to
be given telephonically. Borrower agrees to deliver promptly to Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by Administrative Agent
and Lenders, the records of Administrative Agent and Lenders shall govern absent
manifest error. The parties agree to prepare appropriate documentation to
correct any such error within ten (10) days after discovery by any party to this
Agreement.
2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.11 shall be payable on demand. Interest on Base Rate Advances shall
be calculated for actual days elapsed on the basis of a 365/366-day year; and
all other interest and fees shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day.

6090356     -26-
Thompson Coburn LLP

--------------------------------------------------------------------------------




2.16    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice and repayment notice received by it hereunder. Promptly after notice from
LC Issuer, Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
2.17    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and LC Issuer may book the Facility LCs at
any Lending Installation selected by such Lender or LC Issuer, as the case may
be, and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or LC Issuer, as the case may be, for the benefit of
any such Lending Installation. Each Lender and LC Issuer may, by written notice
to Administrative Agent and Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.
2.18    Non-Receipt of Funds by Administrative Agent. Unless Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (a) in the case
of a Lender, the proceeds of a Loan or (b) in the case of Borrower, a payment of
principal, interest or fees to Administrative Agent for the account of Lenders,
that it does not intend to make such payment, Administrative Agent may assume
that such payment has been made. Administrative Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or Borrower, as the
case may be, has not in fact made such payment to Administrative Agent, the
recipient of such payment shall, on demand by Administrative Agent, repay to
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by Administrative Agent until the date Administrative Agent
recovers such amount at an annual rate equal to (i) in the case of payment by a
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of payment by Borrower, the interest rate
applicable to the relevant Loan.
2.19    Facility LCs.
(a)    Issuance. LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby Letters of Credit denominated in Dollars
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
Dollar Amount of the outstanding LC Obligations shall not exceed $50,000,000 and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than the earlier to
occur of (x) the fifth Business Day prior to the Facility Termination Date and
(y) one (1) year after its issuance; provided, however, that the expiry date of
a Facility LC may be up to one (1) year later than the fifth Business Day prior
to the Facility Termination Date if Borrower has posted on or before the fifth
Business Day prior to the Facility Termination Date cash collateral in the
Facility LC Collateral Account on terms satisfactory to Administrative Agent in
an amount equal to 105% of the LC Obligations with respect to such Facility LC.
(b)    Participations. Upon the issuance or Modification by LC Issuer of a
Facility LC in accordance with this Section 2.19, LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without

6090356     -27-
Thompson Coburn LLP

--------------------------------------------------------------------------------




further action by any party hereto, to have unconditionally and irrevocably
purchased from LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to Section 2.19(a), Borrower shall give Administrative
Agent notice prior to 10:00 a.m. (St. Louis time) at least five (5) Business
Days prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, Administrative Agent shall promptly notify LC
Issuer and each Lender of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV, be subject to the conditions
precedent that such Facility LC shall be reasonably satisfactory to LC Issuer
and that Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). LC
Issuer shall have no independent duty to ascertain whether the conditions set
forth in Article IV have been satisfied; provided, however, that LC Issuer shall
not issue a Facility LC if, on or before the proposed date of issuance, LC
Issuer shall have received notice from Administrative Agent or Required Lenders
that any such condition has not been satisfied or waived. In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
(d)    LC Fees. Borrower shall pay to Administrative Agent, for the account of
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at an annual rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily undrawn stated amount under such Facility, such fee to be payable
in arrears on each Payment Date (the “LC Fee”). Borrower shall also pay to LC
Issuer for its own account (a) a fronting fee in an amount equal to 0.125% per
annum of the average daily undrawn stated amount under such Facility LC, such
fee to be payable in arrears on each Payment Date and (b) on demand, all
amendment, drawing and other fees regularly charged by LC Issuer to its letter
of credit customers and all reasonable out-of-pocket expenses incurred by LC
Issuer in connection with the issuance, Modification, administration or payment
of any Facility LC.
(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
LC Issuer shall notify Administrative Agent and Administrative Agent shall
promptly notify Borrower and each other Lender as to the amount to be paid by LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of LC Issuer to Borrower and each Lender shall be
only to determine that the documents (including each demand for payment)
delivered under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Event of Default or any condition precedent whatsoever, to reimburse LC Issuer
on demand for (a) such Lender’s Pro Rata Share of the amount of each payment
made by LC Issuer under each Facility LC to the extent such amount is not
reimbursed by Borrower pursuant to Section 2.19(f) below and there are not funds
available in the Facility LC Collateral Account to cover the same, plus (b)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of LC Issuer’s demand for such reimbursement (or, if such demand
is made after 11:00 a.m. on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it at the
greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation.

6090356     -28-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(f)    Reimbursement by Borrower. Borrower shall be irrevocably and
unconditionally obligated to reimburse LC Issuer on or before the applicable LC
Payment Date for any amounts to be paid by LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither Borrower nor any Lender shall hereby be precluded
from asserting any claim for direct (but not consequential) damages suffered by
Borrower or such Lender to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (b) LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. All such amounts paid by LC Issuer and
remaining unpaid by Borrower shall bear interest, payable on demand, for each
day until paid at an annual rate equal to (i) the rate applicable to Base Rate
Advances for such day if such day falls on or before the applicable LC Payment
Date and (ii) the sum of 2.00% per annum plus the rate applicable to Base Rate
Advances for such day if such day falls after such LC Payment Date. LC Issuer
will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by LC
Issuer, but only to the extent such Lender has made payment to LC Issuer in
respect of such Facility LC pursuant to Section 2.19(e). Subject to the terms
and conditions of this Agreement (including without limitation the submission of
a Borrowing Notice in compliance with Section 2.8 and the satisfaction of the
applicable conditions precedent set forth in Article IV), Borrower may request
an Advance hereunder for the purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which Borrower
may have or have had against LC Issuer, any Lender or any beneficiary of a
Facility LC. Borrower further agrees with LC Issuer and Lenders that LC Issuer
and Lenders shall not be responsible for, and Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among Borrower, any of
its Affiliates, the beneficiary of any Facility LC or any financing institution
or other party to whom any Facility LC may be transferred or any claims or
defenses whatsoever of Borrower or of any of its Affiliates against the
beneficiary of any Facility LC or any such transferee. LC Issuer shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Facility LC. Borrower agrees that any action taken or omitted by LC Issuer
or any Lender under or in connection with each Facility LC and the related
drafts and documents, if done without gross negligence or willful misconduct,
shall be binding upon Borrower and shall not put LC Issuer or any Lender under
any liability to Borrower. Nothing in this Section 2.19(g) is intended to limit
the right of Borrower to make a claim against LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuer. LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by LC Issuer. LC
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, LC Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request

6090356     -29-
Thompson Coburn LLP

--------------------------------------------------------------------------------




of Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon Lenders and any future holders of a
participation in any Facility LC.
(i)    Indemnification. Borrower hereby agrees to indemnify and hold harmless
each Lender, LC Issuer and Administrative Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which such Lender, LC Issuer or Administrative Agent may incur
(or which may be claimed against such Lender, LC Issuer or Administrative Agent
by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses
(including reasonable counsel fees and disbursements) which LC Issuer may incur
(i) by reason of or in connection with the failure of any other Lender to
fulfill or comply with its obligations to LC Issuer hereunder (but nothing
herein contained shall affect any rights Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of LC Issuer issuing any
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that Borrower
shall not be required to indemnify any Lender, LC Issuer or Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of LC Issuer in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) LC Issuer’s failure to pay
under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(i) is intended to limit the obligations of Borrower under any other
provision of this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
(k)    Facility LC Collateral Account. If an Event of Default has occurred and
is continuing or if required pursuant to Section 2.22(d), Borrower agrees that
it will, upon the request of Administrative Agent or Required Lenders and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to LC Issuer or Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
Administrative Agent (the “Facility LC Collateral Account”), in the name of such
Borrower but under the sole dominion and control of Administrative Agent, for
the benefit of Lenders and in which such Borrower shall have no interest other
than as set forth in Section 8.1. Borrower hereby pledges, assigns and grants to
Administrative Agent, on behalf of and for the ratable benefit of Lenders and LC
Issuer, a security interest in all of Borrower’s right, title and interest in
and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. Administrative Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in certificates of deposit of U.S.
Bank having a maturity not exceeding thirty (30) days. Nothing in this Section
2.19(k) shall either obligate Administrative Agent to require Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
Administrative Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by Section 2.22 or Section 8.1.

6090356     -30-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(l)    Rights as a Lender. In its capacity as a Lender, LC Issuer shall have the
same rights and obligations as any other Lender.
2.20    Replacement of Lender. If (i) Borrower is required pursuant to Sections
3.1, 3.2 or 3.5 to make any additional payment to any Lender, (ii) any Lender’s
obligation to make or continue Eurocurrency Advances or Daily Eurocurrency
Loans, or to convert Base Rate Advances into Eurocurrency Advances, shall be
suspended pursuant to Section 3.3, (iii) any Lender defaults in its obligation
to make a Loan, reimburse LC Issuer pursuant to Section 2.19(e) or Swing Line
Lender pursuant to Section 2.4(d), (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by
Borrower that requires the consent of all Lenders or all affected Lenders and
which, in each case, has been consented to by Required Lenders or (v) any Lender
otherwise becomes a Defaulting Lender (any Lender so affected, an “Affected
Lender”), Borrower may elect, if such amounts continue to be charged or such
suspension is still effective, to replace such Affected Lender as a Lender party
to this Agreement; provided that no Default or Event of Default shall have
occurred and be continuing at the time of such replacement (except in the case
of clause (iv) above if the effect of such amendment, waiver or other
modification of the applicable Loan Document would cure any Default or Event of
Default then ongoing, no Default or Event of Default shall have occurred and be
continuing); and provided further that, concurrently with such replacement, (a)
another bank or other entity which is reasonably satisfactory to Borrower and
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit B (an “Assignment”) and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (b) Borrower shall
pay to such Affected Lender in same day funds on the day of such replacement (i)
all interest, fees and other amounts then accrued but unpaid to such Affected
Lender by Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2,
3.4 and 3.5 and (ii) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender. Any such replacement shall not be deemed to be a waiver of
any rights that Borrower, Administrative Agent or any other Lender shall have
against the replaced Lender. In the event any replaced Lender fails to execute
the agreements required under Section 12.3 in connection with an assignment
pursuant to this Section 2.20, Borrower may, upon two (2) Business Days’ prior
notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender.
2.21    Limitation of Interest. Borrower, Administrative Agent and Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.21 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.21, even if such provision
declares that it controls. As used in this Section 2.21, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law; provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of this
Agreement. In no event shall Borrower or any other Person be obligated to pay,
or any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the applicable laws (if any) of the United States or of any applicable
state, or (b) total interest in excess of the amount which such Lender could
lawfully have contracted for, reserved, received, retained or charged had the
interest been calculated for the full term of this Agreement at the Highest
Lawful Rate. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Agreement or any other Loan Document exceeds the Highest
Lawful Rate, the rate at which interest shall accrue shall automatically be

6090356     -31-
Thompson Coburn LLP

--------------------------------------------------------------------------------




fixed by operation of this sentence at the Highest Lawful Rate for that day, and
shall remain fixed at the Highest Lawful Rate for each day thereafter until the
total amount of interest accrued equals the total amount of interest which would
have accrued if there were no such ceiling rate as is imposed by this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate again exceeds the Highest Lawful Rate when the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate. The daily interest rates to be used in calculating
interest at the Highest Lawful Rate shall be determined by dividing the
applicable Highest Lawful Rate per annum by the number of days in the calendar
year for which such calculation is being made. None of the terms and provisions
contained in this Agreement or in any other Loan Document which directly or
indirectly relate to interest shall ever be construed without reference to this
Section 2.21, or be construed to create a contract to pay for the use,
forbearance or detention of money at an interest rate in excess of the Highest
Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of Borrower’s Obligations
to such Lender, effective as of the date or dates when the event occurs which
causes it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.
2.22    Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 11.1 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to LC Issuer
and Swing Line Lender hereunder; third, to Cash Collateralize LC Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(d); fourth, as Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account (including
the Facility LC Collateral Account) and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize LC Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with Section
2.22(d); sixth, to the payment of any


6090356     -32-
Thompson Coburn LLP

--------------------------------------------------------------------------------




amounts owing to Lenders, LC Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, LC Issuer
or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement; eighth,
if so determined by Administrative Agent, distributed to Lenders other than the
Defaulting Lender until the ratio of the Outstanding Credit Exposure of such
Lenders to the Aggregate Outstanding Credit Exposure equals such ratio
immediately prior to the Defaulting Lender’s failure to fund any portion of any
Loans or participations in Facility LCs or Swing Line Loans; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Facility LC issuances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)
Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).
(C)    With respect to any commitment fee or LC Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to LC Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)
Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Administrative Agent at


6090356     -33-
Thompson Coburn LLP

--------------------------------------------------------------------------------




such time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)
Cash Collateral, Repayment of Swing Line Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to Swing Line Lender’s
Fronting Exposure and (y) second, Cash Collateralize LC Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.22(d).

(b)    Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line
Lender and LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Facility LCs and Swing Line Loans to be held pro
rata by Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (a) Swing Line Lender shall not be required to fund any Swing Line Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (b) LC Issuer shall not be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or LC Issuer (with a copy to Administrative Agent) Borrower shall Cash
Collateralize LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(i)
Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of LC Issuer, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of LC Obligations, to be
applied pursuant to clause (ii) below. If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent and LC Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


6090356     -34-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(ii)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

(iii)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce LC Issuer’s Fronting Exposure shall no longer be required to
be held as Cash Collateral pursuant to this Section 2.22(d) following (A) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (B) the determination by
Administrative Agent and LC Issuer that there exists excess Cash Collateral;
provided that, subject to this Section 2.22 the Person providing Cash Collateral
and LC Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

2.23    [RESERVED].
2.24    [RESERVED].
2.25    Extensions of Commitments.
(a)    Borrower may from time to time, pursuant to the provisions of this
Section 2.25, agree with one or more Lenders holding Commitments to extend the
termination date (each, an “Extension”) pursuant to one or more written offers
(each, an “Extension Offer”) made from time to time by Borrower to all Lenders,
in each case on a pro rata basis (based on their respective Pro Rata Shares) and
on the same terms to each such Lender. In connection with each Extension,
Borrower will provide notification to Administrative Agent (for distribution to
Lenders), no later than thirty (30) days prior to the Facility Termination Date
of the requested new termination date for the extended Commitments (each an
“Extended Termination Date”) and the due date for Lender responses. In
connection with any Extension, each Lender wishing to participate in such
Extension shall, prior to such due date, provide Administrative Agent with a
written notice thereof in a form reasonably satisfactory to Administrative
Agent. Any Lender that does not respond to an Extension Offer by the applicable
due date shall be deemed to have rejected such Extension.
(b)    Each Extension shall be subject to the following: (i) no Default or Event
of Default shall have occurred and be continuing at the time any Extension Offer
is delivered to Lenders or at the time of such Extension; (ii) except
termination date, the Commitment of any Lender extended pursuant to any
Extension shall have the same terms as the Commitments of Lenders that did not
agree to the Extension Offer; (iii) the final termination date of the
Commitments to be extended pursuant to an Extension shall be later than the
final termination date of the Commitments of Lenders that did not agree to the
Extension Offer; (iv) if the aggregate amount of Commitments in respect of which
Lenders shall have accepted an Extension Offer exceeds the maximum aggregate
amount of Commitments offered to be extended by Borrower pursuant to the
relevant Extension Offer, then such Commitments shall be extended ratably up to
such maximum amount based on the relative Commitments of Lenders that accepted
such Extension Offer; (v) all documentation in respect of such Extension shall
be consistent with the foregoing, and all written communications by Borrower
generally directed to the applicable Lenders in connection therewith shall be in
form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent; (vi) no Extension shall become effective
unless, on the proposed effective date of such Extension, the conditions set
forth in Section 4.2 shall be satisfied (with all references in such Section to
a request for a Loan being deemed to be references to the Extension on the
applicable date of such

6090356     -35-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Extension), and Administrative Agent shall have received a certificate to that
effect dated the applicable date of such Extension and executed by an Authorized
Officer of Borrower.
(c)    Lenders hereby irrevocably authorize Administrative Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish an Extended
Termination Date created pursuant to an Extension, in each case on terms
consistent with this Section 2.25. Notwithstanding the foregoing, Administrative
Agent shall have the right (but not the obligation) to seek the advice or
concurrence of Required Lenders with respect to any matter contemplated by this
Section 2.25 and, if Administrative Agent seeks such advice or concurrence,
Administrative Agent shall be permitted to enter into such amendments with
Borrower in accordance with any instructions received from such Required Lenders
and shall also be entitled to refrain from entering into such amendments with
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by
Administrative Agent for any such advice or concurrence, all such Extension
Amendments entered into with Borrower by Administrative Agent hereunder shall be
binding on Lenders. Without limiting the foregoing, in connection with any
Extension, Borrower and any Subsidiary shall execute such agreements,
confirmations or other documentation as Administrative Agent shall reasonably
request to accomplish the purposes of this Section 2.25.
(d)    In connection with any Extension, Borrower shall provide Administrative
Agent at least ten (10) Business Days’ (or such shorter period as may be agreed
by Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to,
Administrative Agent to accomplish the purposes of this Section 2.25.
2.26    Increase Option. Borrower may from time to time elect to increase the
Commitments, in minimum increments of $25,000,000 or such lower amount as
Borrower and Administrative Agent agree upon, so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed $300,000,000 and
Aggregate Commitments do not exceed $600,000,000. Borrower may arrange for any
such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities that are Eligible Assignees
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Commitments, as the case may be; provided
that (a) each Augmenting Lender and each Increasing Lender shall be subject to
the approval of Borrower, Administrative Agent and LC Issuer, in each case not
to be unreasonably withheld, and (b) Borrower and any such Increasing Lender and
Augmenting Lender shall execute an amendment to this Agreement and/or such other
documents acceptable to Administrative Agent. No consent of any Lender (other
than Lenders participating in the increase) shall be required for any increase
in Commitments pursuant to this Section 2.26. Increases and new Commitments
created pursuant to this Section 2.26 shall become effective on the date agreed
by Borrower, Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this Section 2.26 unless,
(1) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied
or waived by Required Lenders and Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of Borrower and (B) Borrower shall be in compliance (on a pro forma basis
reasonably acceptable to Administrative Agent) with the covenants contained in
Section 6.26 and (2) Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of Borrower to borrow hereunder after giving effect to such
increase, as well as such documents as Administrative Agent may reasonably
request (including, without limitation, customary opinions of counsel,
affirmations of Loan Documents and updated financial projections, reasonably
acceptable to Administrative Agent, demonstrating Borrower’s anticipated
compliance with Section 6.26 through the Facility Termination Date). On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and

6090356     -36-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Augmenting Lender shall make available to Administrative Agent such amounts in
immediately available funds as Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
Lenders to equal its Pro Rata Share of such outstanding Revolving Loans, and
(ii) Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by Borrower, in
accordance with the requirements of Section 2.3). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by
Borrower pursuant to the provisions of Section 3.4 if the deemed payment occurs
other than on the last day of the related Interest Periods, (b) shall not mature
earlier than the Facility Termination Date (but may have amortization prior to
such date) and (c) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans. Nothing contained in this
Section 2.26 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time.
ARTICLE III    
YIELD PROTECTION; TAXES
3.1    Yield Protection. If, after the date of this Agreement, there occurs any
Change in Law which: (a) subjects any Lender or any applicable Lending
Installation, LC Issuer, or Administrative Agent to any Taxes (other than with
respect to Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (b)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances and Daily Eurocurrency Loans); or (c) imposes any other condition
(other than Taxes) the result of which is to increase the cost to any Lender or
any applicable Lending Installation or LC Issuer of making, funding or
maintaining its Eurocurrency Loans or Daily Eurocurrency Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or LC Issuer in connection with its
Eurocurrency Loans or Daily Eurocurrency Loans, Facility LCs or participations
therein, or requires any Lender or any applicable Lending Installation or LC
Issuer to make any payment calculated by reference to the amount of Eurocurrency
Loans or Daily Eurocurrency Loans, Facility LCs or participations therein held
or interest or LC Fees received by it, by an amount deemed material by such
Lender or LC Issuer as the case may be, and the result of any of the foregoing
is to increase the cost to such Person of making or maintaining its Loans or
Commitment or of issuing or participating in Facility LCs or to reduce the
amount received by such Person in connection with such Loans or Commitment,
Facility LCs or participations therein, then, within fifteen (15) days after
demand by such Person, Borrower shall pay such Person, as the case may be, such
additional amount or amounts as will compensate such Person for such increased
cost or reduction in amount received. Failure or delay on the part of any such
Person to demand compensation pursuant to this Section 3.1 shall not constitute
a waiver of such Person’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Person pursuant to this Section
3.1 for any increased costs or reductions suffered more than 270 days prior to
the date that such Person notifies Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Person’s intention to claim
compensation therefor; provided further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or LC Issuer, any

6090356     -37-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Lending Installation of such Lender or LC Issuer, or any corporation or holding
company controlling such Lender or LC Issuer is increased as a result after the
date of this Agreement of (a) a Change in Law or (b) any change in the
Risk-Based Capital Guidelines, then, within fifteen (15) days after demand by
such Lender or LC Issuer, Borrower shall pay such Lender or LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or LC Issuer determines
is attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or LC Issuer’s
policies as to capital adequacy or liquidity), in each case that is attributable
to such Change in Law or change in the Risk-Based Capital Guidelines, as
applicable. Failure or delay on the part of such Lender or LC Issuer to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of such
Lender’s or LC Issuer’s right to demand such compensation; provided that
Borrower shall not be required to compensate any Lender or LC Issuer pursuant to
this Section 3.2 for any shortfall suffered more than 270 days prior to the date
that such Lender or LC Issuer notifies Borrower of the Change in Law or change
in the Risk-Based Capital Guidelines giving rise to such shortfall and of such
Lender’s or LC Issuer’s intention to claim compensation therefor; provided
further, that if the Change in Law or change in Risk-Based Capital Guidelines
giving rise to such shortfall is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
3.3    Availability of Types of Advances; Adequacy of Interest Rate. If
Administrative Agent or Required Lenders determine that deposits of a type and
maturity appropriate to match fund Eurocurrency Advances or Daily Eurocurrency
Loans are not available to such Lenders in the relevant market or Administrative
Agent, in consultation with Lenders, determines that the interest rate
applicable to Eurocurrency Advances or Daily Eurocurrency Loans is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency Loans.
3.4    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by Borrower for any reason other than
default by Lenders, (c) a Eurocurrency Loan is converted other than on the last
day of the Interest Period applicable thereto, (d) Borrower fails to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto, or (e) any Eurocurrency Loan is assigned other
than on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.20, Borrower will indemnify each
Lender for such Lender’s documented, actual out-of-pocket costs, expenses and
Interest Differential (as determined by such Lender) incurred as a result of
such prepayment. The term “Interest Differential” shall mean that sum equal to
the greater of zero or the financial loss incurred by Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment; provided that because of the short-term nature of this facility,
Borrower agrees that Interest Differential shall not be discounted to its
present value.
3.5    Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable

6090356     -38-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Lender, LC
Issuer or Administrative Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.


(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(c) Without duplication of Sections 3.5(a) or 3.5(b), the Loan Parties shall
indemnify Lender, LC Issuer or Administrative Agent, within fifteen (15) days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Lender, LC Issuer or Administrative Agent or required to be withheld or deducted
from a payment to such Lender, LC Issuer or Administrative Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or LC Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.


(d) Each Lender shall severally indemnify Administrative Agent, within fifteen
(15) days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Administrative Agent for such Indemnified Taxes and Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.2(c) relating to the maintenance of a Participant Register, and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this paragraph
(d).


(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.


(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in Lender’s

6090356     -39-
Thompson Coburn LLP

--------------------------------------------------------------------------------




reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing,


(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to Borrower and Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;


(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable: (1) in the case of a Non-U.S. Lender claiming the
benefits of an income Tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such Tax
treaty; (2) executed originals of IRS Form W-8ECI; (3) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN; or (4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.


(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the effective
date of the Agreement,

6090356     -40-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Borrower and Administrative Agent shall treat (and Lenders hereby authorize
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.


(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


(i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes LC
Issuer and Swing Line Lender.
3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loans (in the case of Swing Line
Lender) to reduce any liability of Borrower to such Lender under Sections 3.1,
3.2 and 3.5 or to avoid the unavailability of Eurocurrency Advances or Daily
Eurocurrency Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to Borrower (with a copy to
Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Daily Eurocurrency Loan shall be calculated as though each
Lender funded its Eurocurrency Loan and Swing Line Lender funded its Daily
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate or Daily Eurocurrency Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by
Borrower of such written statement. The obligations of Borrower under Sections
3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination
of this Agreement.

6090356     -41-
Thompson Coburn LLP

--------------------------------------------------------------------------------




ARTICLE IV    
CONDITIONS PRECEDENT
4.1    Initial Credit Extension. Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    Administrative Agent shall have received executed counterparts of each of
this Agreement and the Guaranty.
(b)    Administrative Agent shall have received a certificate, signed by the
Chief Financial Officer of Borrower, stating that on the date of the initial
Credit Extension (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties contained in Article V
are (x) with respect to any representations or warranties that contain a
materiality qualifier, true and correct in all respects as of such date, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all respects on and as of such earlier date and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
(c)    Administrative Agent shall have received a written opinion of Borrower’s
counsel (which may include local counsel and in-house counsel), addressed to
Lenders, in the form acceptable to Joint Lead Arrangers and Joint Lead
Arrangers’ counsel.
(d)    Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.
(e)    Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of Borrower and each
initial Guarantor, the authorization of the transactions contemplated hereby and
any other legal matters relating to Borrower and such Guarantors, the Loan
Documents or the transactions contemplated hereby, all in form and substance
satisfactory to Administrative Agent and its counsel.
(f)    If the initial Credit Extension will be the issuance of a Facility LC,
Administrative Agent shall have received a properly completed Facility LC
Application.
(g)    Administrative Agent shall have received evidence satisfactory to it that
any credit facility currently in effect for Borrower shall have been terminated
and cancelled and all Indebtedness thereunder shall have been fully repaid
(except to the extent being so repaid with the initial Loans) and any and all
liens thereunder, if any, shall have been terminated and released.
(h)    Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by Borrower hereunder.
(i)    There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of Borrower and
its Subsidiaries taken as a whole, since September 30, 2014 or (y) in the facts
and information regarding such entities as represented by such entities to date.

6090356     -42-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(j)    Administrative Agent shall have received evidence of all governmental,
equity holder and third party consents and approvals necessary in connection
with the contemplated financing and all applicable waiting periods shall have
expired without any action being taken by any authority that would be reasonably
likely to restrain, prevent or impose any material adverse conditions on
Borrower and its Subsidiaries, taken as a whole, and no law or regulation shall
be applicable which in the reasonable judgment of Administrative Agent could
have such effect.
(k)    No action, suit, investigation or proceeding is pending or, to the
knowledge of any of the officers of Borrower, threatened in any court or before
any arbitrator or Governmental Authority that would reasonably be expected to
result in a Material Adverse Effect or which seeks to prevent, enjoin or delay
the making of any Credit Extensions.
(l)    Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in Administrative Agent’s reasonable judgment, together with
all other information then available to Administrative Agent, that Borrower can
repay its debts and satisfy its other obligations as and when they become due,
and can comply with the financial covenants set forth in Section 6.26, (ii) such
information as Administrative Agent may reasonably request to confirm the tax,
legal, and business assumptions made in such pro forma financial statements,
(iii) unaudited consolidated financial statements of Borrower and its
Subsidiaries for the Fiscal Quarter ended September 30, 2014, and (iv) audited
consolidated financial statements of Borrower and its Subsidiaries for the
Fiscal Years ended June 30, 2012, June 30, 2013 and June 30, 2014.
(m)    Administrative Agent shall have received evidence of current insurance
coverage in form, scope and substance reasonably satisfactory to Administrative
Agent and otherwise in compliance with the terms of Sections 5.18 and 6.6.
(n)    Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the initial Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
initial Loan Parties except for Liens permitted by Section 6.16 or discharged on
or prior to the Effective Date pursuant to a payoff letter or other
documentation satisfactory to Administrative Agent.
4.2    Each Credit Extension. Lenders shall not (except as otherwise set forth
in Section 2.4(d) with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Borrowing Date (other than a conversion of continuation of an
Advance):
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are (i) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (ii) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

6090356     -43-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lenders that:
5.1    Existence and Standing. Each of Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.2    Authorization and Validity. Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by Borrower of
the Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which Borrower is a party constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
5.3    No Conflict; Government Consent. Neither the execution and delivery by
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower or any of its Subsidiaries
(except those as to which waivers or consents have been obtained) that would
reasonably be expected to result in a Material Adverse Effect, (b) Borrower’s or
any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles of organization or certificate
of formation, by-laws, or operating or other management agreement, as the case
may be, or (c) the provisions of any indenture, instrument or agreement to which
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement (except those as to which waivers or consents
have been obtained) that would reasonably be expected to result in a Material
Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority, which
has not been obtained by Borrower or any of its Subsidiaries, is required to be
obtained by Borrower or any of its Subsidiaries in connection with the execution
and delivery of the Loan Documents, the borrowings under this Agreement, the
payment and performance by Borrower of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.
5.4    Financial Statements. The June 30, 2014 audited consolidated financial
statements of Borrower and its Subsidiaries, and their unaudited financial
statements dated as of September 30, 2014, heretofore delivered to Lenders were
prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition

6090356     -44-
Thompson Coburn LLP

--------------------------------------------------------------------------------




and operations of Borrower and its Subsidiaries at such dates and the
consolidated results of their operations for the periods then ended.
5.5    Material Adverse Change. Since June 30, 2014, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of Borrower and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.
5.6    Taxes. Borrower and its Subsidiaries have filed all United States federal
and state income Tax returns and all other material Tax returns which are
required to be filed by them and have paid all United States federal and state
income Taxes and all other material Taxes due from Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by Borrower or any of its Subsidiaries, except such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists other than Liens under
clause (a) of the definition of Permitted Liens. No Tax Liens have been filed
against Borrower or any of its Subsidiaries. The charges, accruals and reserves
on the books of Borrower and its Subsidiaries in respect of any Taxes or other
governmental charges are adequate.
5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting Borrower
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, Borrower has no material Contingent Obligations not
provided for or disclosed in the financial statements referred to in Section 5.4
or the footnotes thereto.
5.8    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective Capital
Stock owned by Borrower or other Subsidiaries. All of the issued and outstanding
shares of Capital Stock of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
5.9    ERISA. With respect to each Plan, Borrower and all ERISA Affiliates have
paid all required minimum contributions and installments on or before the due
dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.10    Accuracy of Information. No information, exhibit or report furnished by
Borrower or any of its Subsidiaries to Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
5.11    Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.
5.12    Material Agreements. Neither Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to

6090356     -45-
Thompson Coburn LLP

--------------------------------------------------------------------------------




have a Material Adverse Effect. Neither Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any Material Indebtedness Agreement.
5.13    Compliance With Laws. Borrower and its Subsidiaries are in compliance
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to be in compliance would
not reasonably be expected to have a Material Adverse Effect.
5.14    Ownership of Properties. Except as set forth in Schedule 5.14, on the
date of this Agreement, Borrower and its Subsidiaries will have good title, free
of all Liens other than those permitted by Section 6.16, to all of the Property
and assets reflected in Borrower’s most recent consolidated financial statements
provided to Administrative Agent as owned by Borrower and its Subsidiaries
(other than as may have been disposed of in a manner permitted by Sections
6.13(a), 6.13(b) or 6.13(c)).
5.15    Plan Assets; Prohibited Transactions. Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
5.16    Environmental Matters. In the ordinary course of its business, the
officers of Borrower consider the effect of Environmental Laws on the business
of Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower due to
Environmental Laws. On the basis of this consideration, Borrower has concluded
its Property and operations and those of its Subsidiaries are in material
compliance with applicable Environmental Laws and that none of Borrower or any
of its Subsidiaries is subject to any liability under Environmental Laws that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any Subsidiary has received any notice to
the effect that its Property and/or operations are not in material compliance
with any of the requirements of applicable Environmental Laws or are the subject
of any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any Hazardous Material, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
5.17    Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18    Insurance. Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.
5.19    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of
Borrower and its Subsidiaries on a consolidated

6090356     -46-
Thompson Coburn LLP

--------------------------------------------------------------------------------




basis, (ii) the present fair saleable value of the Property of Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
mature, (iii) Borrower and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Borrower and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.
(b)    Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
5.20    No Default. No Default or Event of Default has occurred and is
continuing.
5.21    Anti-Corruption Laws; Sanctions; OFAC; PATRIOT Act.
(a)    Borrower, its Subsidiaries and their respective officers and employees
and, to the knowledge of the officers of Borrower, its directors and agents, are
in compliance with (i) Anti-Corruption Laws in all material respects and (ii)
applicable Sanctions. None of Borrower, any Subsidiary or, to the knowledge of
the officers of Borrower or such Subsidiary, any of their respective directors,
officers or employees is a Sanctioned Person. No Loan or Facility LC, use of the
proceeds of any Loan or Facility LC or other transactions contemplated hereby
will violate Anti-Corruption Laws or applicable Sanctions.
(b)    Neither the making of the Loans and the issuing of Facility LCs hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto. Borrower and its Subsidiaries are in compliance in
all material respects with the PATRIOT Act.
ARTICLE VI    
COVENANTS
During the term of this Agreement, unless Required Lenders shall otherwise
consent in writing:
6.1    Financial Reporting. Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to Administrative Agent and Lenders:
(a)    Within 90 days after the close of each of its Fiscal Years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to Lenders, prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including a balance sheet as of the end of such
period, related consolidated statements of income, cash flows and changes in
stockholders equity, accompanied by any management letter prepared by said
accountants.

6090356     -47-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(b)    (i) By March 31, 2015, for itself and its Subsidiaries, a consolidated
unaudited balance sheet as of December 31, 2014 and related consolidated
statements of income and cash flows for the period from the beginning of Fiscal
Year 2014 through December 31, 2014 and (ii) thereafter, within 45 days after
the close of the first three (3) Fiscal Quarters of each Fiscal Year, for itself
and its Subsidiaries, a consolidated unaudited balance sheet as of the close of
each such Fiscal Quarter and related consolidated statements of income and cash
flows for the period from the beginning of such Fiscal Year to the end of such
Fiscal Quarter, all certified by its Chief Financial Officer or Controller.
(c)    As soon as available, but in any event within fifteen (15) days after the
start of each Fiscal Year, forecasts prepared by management of Borrower, in form
satisfactory to Administrative Agent, of consolidated balance sheets and
statements of income and cash flows of Borrower and its Subsidiaries on a
quarterly basis for such Fiscal Year (including the fiscal year in which the
Facility Termination Date occurs).
(d)    Together with the financial statements required under Sections 6.1(a) and
(b), a Compliance Certificate in substantially the form of Exhibit A signed by
its Chief Financial Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.
(e)    Promptly upon the furnishing thereof to the shareholders of Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(f)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.
(g)    Such other information (including non-financial information and
environmental reports) as Administrative Agent or any Lender may from time to
time reasonably request.
(h)    Any financial statement required to be furnished pursuant to Section
6.1(a) or Section 6.1(b) shall be deemed to have been furnished on the date on
which Lenders receive notice that Borrower has filed such financial statement
with the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to Administrative Agent and Lenders without
charge; provided that Borrower shall give notice of any such filing to
Administrative Agent (who shall then give notice of any such filing to Lenders).
Notwithstanding the foregoing, Borrower shall deliver paper or electronic copies
of any such financial statement to Administrative Agent if Administrative Agent
requests Borrower to furnish such paper or electronic copies until written
notice to cease delivering such paper or electronic copies is given by
Administrative Agent. If any information which is required to be furnished to
Lenders under this Section 6.1 is filed by Borrower with a Governmental
Authority on an earlier date, then the information required hereunder shall be
furnished to Lenders at such earlier date.
6.2    Use of Proceeds. Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes and to
refinance Indebtedness existing on the Effective Date. Borrower will not, nor
will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U) other than
Excluded Margin Stock. Borrower will not request any Loan or Facility LC and
Borrower shall not use, and Borrower shall ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Facility LC (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (b) in
any manner that would result in the violation of any applicable Sanctions.

6090356     -48-
Thompson Coburn LLP

--------------------------------------------------------------------------------




6.3    Notice of Material Events. Borrower will, and will cause each Subsidiary
to, give notice in writing to Administrative Agent and each Lender, promptly and
in any event within two (2) Business Days after an officer of Borrower obtains
knowledge thereof, of the occurrence of any of the following:
(a)    Any Default or Event of Default.
(b)    The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting Borrower or any Affiliate thereof that,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(c)    With respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard.
(d)    The occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.
(e)    Any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.4    Conduct of Business. Borrower will, and will cause each Subsidiary to,
(a) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and any
other fields of enterprise that are similar or reasonably related, incidental,
ancillary or complementary to, or a reasonable extension, development or
expansion of, any of the fields of enterprise in which Borrower and its
Subsidiaries are engaged as of the date of this Agreement, except to such extent
as would not be material to Borrower and its Subsidiaries, taken as a whole, and
(b) do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, unless, in the good faith judgment of Borrower,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise is in connection with a transaction
permitted under Section 6.12 or 6.13 or otherwise would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
6.5    Taxes. Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP and which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
6.6    Insurance. Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property, liability insurance and environmental insurance in such amounts,
subject to such deductibles and self-insurance retentions and covering such

6090356     -49-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Properties and risks as is consistent with sound business practice, and Borrower
will furnish to any Lender upon request full information as to the insurance
carried. Borrower shall notify Administrative Agent in writing, promptly after
any Authorized Officer’s awareness thereof, if (a) any such policy or policies
shall be materially altered in a manner adverse to Administrative Agent and/or
Lenders or (b) the amount of coverage thereunder shall be reduced.
6.7    Compliance with Laws and Material Contractual Obligations. Borrower will,
and will cause each Subsidiary to, (a) comply with (i) all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws and
Anti-Corruption Laws, except where the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect and (ii) all applicable
Sanctions and (b) perform in all material respects its obligations under (i)
each agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect and (ii) any Material Indebtedness
Agreement.
6.8    Maintenance of Properties. Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, ordinary wear and tear excepted,
and make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.
6.9    Books and Records; Inspection. Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. Borrower will, and will cause each Subsidiary to,
permit Administrative Agent and Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of Borrower
and each Subsidiary, to examine and make copies of the books of accounts and
other financial records of Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of Borrower and each Subsidiary with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as Administrative Agent may designate. The cost of the inspection
referred to in the preceding sentence shall be for the account of Lenders unless
an Event of Default has occurred and is continuing, in which case the cost of
such inspection shall be for the account of Borrower.
6.10    Payment of Obligations. Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP. Borrower will not, nor will it
permit any Subsidiary to, create, incur or suffer to exist any indebtedness,
except:
(a)    Indebtedness represented by the Loans and LC Obligations.
(b)    Indebtedness of (i) any Subsidiary owing to Borrower or any Guarantor or
(ii) Borrower owing to any Guarantor.
(c)    Indebtedness existing as of the Effective Date and set forth on Schedule
6.11.
(d)    Indebtedness incurred after the Effective Date consisting of Capital
Leases or Indebtedness incurred to provide all or a portion of the purchase
price or cost of construction of Property; provided that (i) such Indebtedness
when incurred shall not exceed the purchase price or cost of construction of
such Property and (ii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

6090356     -50-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(e)    Indebtedness and obligations owing under (i) Cash Management Services and
(ii) Swap Obligations entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes.
(f)    Contingent Obligations in respect of Indebtedness of a Loan Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 6.11.
(g)    Indebtedness under the Existing EFT Commerce Bank Credit Facility so long
as the aggregate principal amount outstanding thereunder shall not exceed
$10,000,000 at any time.
(h)    Indebtedness of Borrower and its Subsidiaries in an aggregate amount not
to exceed $30,000,000.
(i)    In addition to the Indebtedness permitted under clauses (a) through (h)
of this Section 6.11, other Indebtedness in an aggregate amount not to exceed
$250,000,000; provided that (i) such Indebtedness shall be unsecured, (ii) the
terms of such Indebtedness shall not include any maintenance financial
covenants, (iii) the maturity date of such Indebtedness shall be no earlier than
twelve months following the Facility Termination Date at the time such
Indebtedness is incurred and such Indebtedness shall not be subject to
amortization payments prior to such date, (iv) the covenants of such
Indebtedness are no more restrictive in any material respect than the covenants
contained in this Agreement unless otherwise approved by Administrative Agent
and (v) for such Indebtedness in excess of $30,000,000, Borrower shall have
furnished to Administrative Agent a certificate demonstrating in reasonable
detail pro forma compliance with the financial covenants contained in Section
6.22 (prior to and after incurrence of such Indebtedness).
6.12    Merger. Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (a) a
Subsidiary may merge, consolidate, liquidate or dissolve into Borrower or a
Guarantor (with Borrower or a Guarantor being the survivor thereof, and with
Borrower being the survivor of any merger with any Guarantor or Subsidiary), (b)
a non-Guarantor Subsidiary may merge, consolidate, liquidate or dissolve into
another non-Guarantor Subsidiary, and (c) Borrower or any Subsidiary may merge
or consolidate with or into any Person other than Borrower or a Subsidiary in
order to effect a Permitted Acquisition (with the survivor of any merger being
Borrower [if Borrower is a party to the merger] or any Person that is, or upon
consummation of the merger will be, a Subsidiary of Borrower).
6.13    Sale of Assets. Borrower will not, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of its Property (other than Excluded
Margin Stock) to any other Person, except (without duplication):
(a)    Sale, transfer, lease or other disposition of inventory and materials in
the ordinary course of business.
(b)    Sale, transfer or other disposition of cash and Cash Equivalents;
(c)    (i) the disposition of Property or assets as a direct result of a
Recovery Event or (ii) the sale, transfer, lease or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of Borrower or any of its Subsidiaries, so long as the net proceeds
therefrom are used to replace such machinery, parts and equipment or to purchase
or otherwise acquire new assets or property of a similar type within 180 days of
receipt of the net proceeds;
(d)    Sale, transfer or lease of Property (i) between Loan Parties and (ii)
between a Subsidiary that is not a Loan Party and a Loan Party.
(e)    Sale leaseback transactions to the extent permitted pursuant to Section
6.19.
(f)    Termination of any Cash Management Services.
(g)    Sale, transfer or lease of Property not to exceed $50,000,000 in the
aggregate in any Fiscal Year (provided that no Default or Event of Default shall
exist or shall result therefrom);
With respect to Sections 6.13(a), 6.13(c) and 6.13(g), at least 50% of the
consideration received therefor by Borrower or any such Subsidiary is in the
form of cash or Cash Equivalents.

6090356     -51-
Thompson Coburn LLP

--------------------------------------------------------------------------------




6.14    Investments. Borrower will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, except:
(a)    Investments in and loans or advances to any Loan Party and the ownership
of the Capital Stock of Subsidiaries.
(b)    Investments constituting Permitted Acquisitions.
(c)    Ownership, purchase or acquisition of cash and Cash Equivalents.
(d)    Loans and advances to employees (other than any officer or director) of
Borrower or its Subsidiaries in an aggregate amount not to exceed $5,000,000 at
any time outstanding.
(e)    Loans and advances for business purposes to any officer or director of
Borrower or its Subsidiaries in an aggregate amount not to exceed $250,000 at
any time outstanding.
(f)    Investments constituting Swap Obligations, if any, that are
non-speculative in nature.
(g)    Contingent Obligations to the extent permitted under Section 6.11.
(h)    Investments consisting of extensions of credit, including without
limitation, in the nature of advances to suppliers and accounts receivable,
arising from the grant of trade credit or prepayments or similar transactions
entered into in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms and investments by Borrower or any of its
Subsidiaries in satisfaction or partial satisfaction thereof from financially
troubled account debtors to prevent or limit financial loss.
(i)    Investments in non-cash proceeds received in a transaction permitted
under Section 6.13.
(j)    Investment in any other Person, which is not otherwise included in the
foregoing clauses (a) through (i), inclusive; provided that the aggregate of
such Investments shall not, at any time, exceed 5% of Consolidated Assets
determined at such time.
6.15    Acquisitions. Borrower will not, nor will it permit any Subsidiary, to
make any Acquisition other than Permitted Acquisitions.
6.16    Liens. Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of Borrower or any
of its Subsidiaries (other than Excluded Margin Stock), except for Permitted
Liens.
6.17    Affiliates. Borrower will not, and will not permit any Subsidiary to,
enter directly or indirectly any material transaction or material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than Borrower or another Subsidiary), except (a) pursuant to
the reasonable requirements of Borrower's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to Borrower or such Subsidiary than
would be obtainable in a comparable arm's-length transaction with a Person not
an Affiliate, (b) loans and advances to any officer or director to the extent
permitted pursuant to Sections 6.14(d) or 6.14(e), (c) the issuance or sale of
any Capital Stock of Borrower or the receipt by Borrower of any capital
contribution from its shareholders and (d) the payment of customary compensation
and fees in the ordinary

6090356     -52-
Thompson Coburn LLP

--------------------------------------------------------------------------------




course of business paid to, and indemnity provided on behalf of, officers or
directors of Borrower or any Subsidiary.
6.18    Subordinated Indebtedness. Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness
other than as permitted under an accompanying subordination agreement in form
and substance satisfactory to Administrative Agent or Required Lenders.
6.19    Sale and Leaseback Transactions. Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, become or remain liable as lessee or
as guarantor or other surety with respect to any lease or leases obligating any
Loan Party to pay more than $10,000,000 in the aggregate in any Fiscal Year,
whether an Operating Lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which Borrower
has sold or transferred or is to sell or transfer or (b) which Borrower intends
to use for substantially the same purpose as any other Property which has been
sold or is to be sold or transferred by Borrower in connection with such lease.
6.20    Restricted Actions. Borrower will not, nor will it permit any Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any such
Person to (a) pay dividends or make any other distributions to Borrower on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
Borrower, (c) make loans or advances to Borrower, (d) sell, lease or transfer
any of its properties or assets to Borrower, or (e) act as a guarantor and
pledge its assets pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Agreement and the other
Loan Documents, (ii) applicable law , (iii) any instrument or document governing
Indebtedness incurred pursuant to (A) Section 6.11(d); provided that such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith and (B) Section 6.11(h) and 6.11(i) and
Contingent Obligations in respect thereof, but in each case only to the extent
such encumbrance or restriction excepts the Obligations on terms reasonably
acceptable to Administrative Agent, (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder or (v) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
6.21    Restricted Payments. Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, declare, order, make or set apart any sum
for or pay any Restricted Payment, except: (a) to make dividends or
distributions payable solely in the same class of Capital Stock of such Person
or in options, warrants or other rights to purchase such Capital Stock; (b) to
make dividends or other distributions payable to Borrower (directly or
indirectly through Subsidiaries) or, with respect to Subsidiaries of Borrower,
such Subsidiaries immediate parent entity; (c) so long as no Default or Event of
Default has occurred or is continuing or would result therefrom, (i) dividends
paid by Borrower on account of any shares of any class of Capital Stock of
Borrower and (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Borrower; provided, that the aggregate amount paid
by Borrower with respect to clauses (i) and (ii) above in any Fiscal Year shall
not exceed an aggregate amount equal to $100,000,000; (d) so long as no Default
or Event of Default has occurred or is continuing or would result therefrom, to
the extent the $100,000,000 basket contained in clause (c) above has been fully
utilized for such Fiscal Year, to make additional Restricted Payments in any
Fiscal Year so long as the Loan Parties demonstrate to the satisfaction of
Administrative Agent that immediately after giving effect to such Restricted
Payment the Leverage Ratio

6090356     -53-
Thompson Coburn LLP

--------------------------------------------------------------------------------




will be no greater than 3.0 to 1.0 (calculated on a Pro Forma Basis after giving
effect to any Indebtedness incurred in connection with such Restricted Payment);
(e) Borrower may exchange Capital Stock of Borrower for other Capital Stock of
Borrower; and (f) Borrower may make repurchases, redemptions or other
acquisitions or retirements for value of Capital Stock deemed to occur upon the
exercise of stock options, warrants, rights to acquire Capital Stock or other
convertible securities if such Capital Stock represents a portion of the
exercise or exchange price thereof, and any repurchases, redemptions or other
acquisitions or retirements for value of Capital Stock made in lieu of
withholding taxes in connection with the vesting of Capital Stock or the
exercise or exchange of warrants, options or rights to acquire Capital Stock;
(g) the payment of cash in lieu of the issuance of fractional shares; (h)
distributions to dissenting stockholders, members or partners pursuant to
applicable law or in connection with the settlement or other satisfaction of
legal claims made pursuant to or in connection with a Permitted Acquisition; and
(i) payment of Subordinated Indebtedness permitted by Section 6.18.
6.22    Financial Covenants.
(a)    Interest Coverage Ratio. Borrower will not permit the ratio, determined
as of the end of each of its Fiscal Quarters for the then most-recently ended
four (4) Fiscal Quarters of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense to be less than 3.5 to 1.0.
(b)    Leverage Ratio. Borrower will not permit the Leverage Ratio, determined
as of the end of each of its Fiscal Quarters to be greater than 3.0 to 1.0.
6.23    Further Assurances. As promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed by Administrative Agent in
its sole discretion) after a Material Domestic Subsidiary is organized or
acquired, or any Person becomes a Material Domestic Subsidiary pursuant to the
definition thereof, or is designated by Borrower or Administrative Agent as a
Material Domestic Subsidiary, Borrower shall provide Administrative Agent with
written notice thereof and shall cause each such Subsidiary to deliver to
Administrative Agent a joinder to the Guaranty in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Guaranty joinder to be accompanied by an updated Schedule 5.8
designating such Material Domestic Subsidiary as such, appropriate corporate
resolutions, other corporate documentation and legal opinions, in each case in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, and such other documentation as Administrative Agent may reasonably
request; provided, however, that only Wholly-Owned Subsidiaries shall be
required to become a Guarantor.
6.24    Negative Pledges. Borrower will not, nor will it permit any Subsidiary
to, directly or indirectly, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its Property, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Agreement and the other Loan
Documents, (b) pursuant to any document or instrument governing Indebtedness
incurred pursuant to (i) Section 6.11(d); provided that such restriction
contained therein relates only to the Property constructed or acquired in
connection therewith and (ii) Sections 6.1(h) and 6.1(i), but in each case only
to the extent such agreement excepts the Obligations from such prohibition or
restriction on terms reasonably acceptable to Administrative Agent; provided,
however, to the extent such document or instrument contains no such prohibition
or restriction, the approval of Administrative Agent shall not be required, (c)
customary restrictions and conditions contained in agreements relating to the
sale of assets or a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the assets or Subsidiary that is to be sold and such
sale is permitted hereunder, and (d) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the Property subject to such
Permitted Lien.

6090356     -54-
Thompson Coburn LLP

--------------------------------------------------------------------------------




6.25    OFAC, PATRIOT Act Compliance. Borrower shall, and shall cause each
Subsidiary to, (i) refrain from doing business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide such information and take such actions as
are reasonably requested by Administrative Agent or any Lender in order to
assist Administrative Agent and Lenders in maintaining compliance with the
PATRIOT Act.
ARTICLE VII    
EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
7.1.    Any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries to Lenders or Administrative Agent under or
in connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date made or confirmed.
7.2.    Nonpayment of (i) principal of any Loan when due or (ii) any
Reimbursement Obligation, interest upon any Loan, any commitment fee or LC Fee,
or any other obligation under any of the Loan Documents within three (3)
Business Days after the same becomes due.
7.3.    The breach by Borrower of any of the terms or provisions of Sections
6.1, 6.2, 6.3, 6.4(a), 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19,
6.20, 6.21, 6.22, 6.23, 6.24, or 6.25.
7.4.    (a) Any Loan Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 6.4(b) and
such failure shall continue unremedied for a period of five (5) Business Days;
or (b) any Loan Party shall fail to comply with any other covenant contained in
this Credit Agreement or the other Loan Documents (other than as described in
Sections 7.1, 7.2, 7.3 or 7.4(b)) and such failure is not cured within thirty
(30) days after the earlier of Borrower becoming aware of any such failure or
Administrative Agent notifying Borrower of any such breach.
7.5.    Failure of Borrower or any of its Subsidiaries to pay when due any
payment (whether of principal, interest or any other amount) in respect of any
Material Indebtedness; or the default by Borrower or any of its Subsidiaries in
the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity; or any Material Indebtedness of Borrower or any of its Subsidiaries
shall be declared to be due and payable; or Borrower or any of its Subsidiaries
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.
7.6.    Borrower or any of its Material Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, (v) take any corporate, limited liability
company or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

6090356     -55-
Thompson Coburn LLP

--------------------------------------------------------------------------------




7.7.    Without the application, approval or consent of Borrower or any of its
Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any of its Material Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against Borrower or any of its Material Subsidiaries
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days.
7.8.    Any court, government or governmental agency shall without payment of
compensation equal to the fair market value of such Property condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of Borrower and its Subsidiaries which, when taken together with all
other Property of Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, obtain a stay with respect to, or otherwise discharge one or more (i)
judgments or orders for the payment of money (unless otherwise paid in full
through an insurance policy) in excess of $30,000,000 (or the equivalent thereof
in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Borrower or any of its Subsidiaries to enforce any such
judgment.
7.10.    (a) With respect to a Plan, Borrower or an ERISA Affiliate is subject
to a Lien pursuant to Section 430(k) of the Code or Section 302(c) of ERISA or
Title IV of ERISA other than such Liens as would not be individually or in the
aggregate expected to result in a Material Adverse Effect, or (b) an ERISA Event
shall have occurred that, in the opinion of Required Lenders, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect.
7.11.    Nonpayment by Borrower or any Subsidiary of any Swap Obligation when
due or the breach by Borrower or any Subsidiary of any term, provision or
condition contained in any Swap Obligation.
7.12.    Any Change in Control shall occur.
7.13. The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.
ARTICLE VIII    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration; Remedies.
(a)    If any Event of Default described in Section 7.6 or 7.7 occurs with
respect to Borrower, the obligations of Lenders to make Loans hereunder and the
obligation and power of LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations under this Agreement and the other

6090356     -56-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Loan Documents shall immediately become due and payable without any election or
action on the part of Administrative Agent, LC Issuer or any Lender and Borrower
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to Administrative Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations under this Agreement and the other
Loan Documents (such difference, the “Collateral Shortfall Amount”). If any
other Event of Default occurs, Administrative Agent may, and at the request of
Required Lenders shall, (i) terminate or suspend the obligations of Lenders to
make Loans hereunder and the obligation and power of LC Issuer to issue Facility
LCs, or declare the Obligations under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives, and (ii) upon notice to Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on Borrower to pay, and Borrower will, forthwith
upon such demand and without any further notice or act, pay to Administrative
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, Administrative Agent may make demand on Borrower to pay, and Borrower
will, forthwith upon such demand and without any further notice or act, pay to
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(c)    Administrative Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations under this Agreement and the other Loan Documents and any
other amounts as shall from time to time have become due and payable by Borrower
to Lenders or LC Issuer under the Loan Documents, as provided in Section 8.2.
(d)    At any time while any Event of Default is continuing, neither Borrower
nor any Person claiming on behalf of or through Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations under this Agreement and the other Loan Documents have been
indefeasibly paid in full and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by
Administrative Agent to Borrower or paid to whomever may be legally entitled
thereto at such time.
(e)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of Lenders to make Loans and the obligation and power of LC
Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, Required Lenders (in their sole discretion) shall so
direct, Administrative Agent shall, by notice to Borrower, rescind and annul
such acceleration and/or termination.
(f)    Upon the occurrence and during the continuation of any Event of Default,
Administrative Agent may, and at the request of Required Lenders shall, exercise
all rights and remedies under the Loan Documents and enforce all other rights
and remedies under applicable law.
8.2    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become

6090356     -57-
Thompson Coburn LLP

--------------------------------------------------------------------------------




immediately due and payable as set forth in the first sentence of Section
8.1(a)), any amounts received by Administrative Agent on account of the
Obligations shall be applied by Administrative Agent in the following order:
(a)    first, to payment of fees, indemnities, reasonable, out-of-pocket
expenses and other amounts (including reasonable fees, charges and disbursements
of counsel to Administrative Agent and amounts payable under Article III)
payable to Administrative Agent in its capacity as such;
(b)    second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and commitment fees) payable to Lenders and LC
Issuer (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and LC Issuer to the extent required by Section 9.6 and
amounts payable under Article III);
(c)    third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among Lenders and
LC Issuer in proportion to the respective amounts described in this Section
8.2(c) payable to them;
(d)    fourth, to payment of all Obligations ratably among Lenders;
(e)    fifth, to Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and
(f)    last, the balance, if any, to Borrower or as otherwise required by law;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.2.
8.3    Amendments. Subject to the provisions of this Section 8.3, Required
Lenders (or Administrative Agent with the consent in writing of Required
Lenders) and Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or the Guaranty
or changing in any manner the rights of Lenders or Borrower hereunder or
thereunder or waiving any Default or Event of Default hereunder; provided,
however, that no such supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder;
(b)    without the consent of all of Lenders, reduce the percentage specified in
the definition of Required Lenders.
(c)    without the consent of all of Lenders, amend this Section 8.3; or
(d)    without the consent of all of Lenders, release all or substantially all
of the Guarantors of the Obligations.

6090356     -58-
Thompson Coburn LLP

--------------------------------------------------------------------------------




No amendment of any provision of this Agreement relating to Administrative Agent
shall be effective without the written consent of Administrative Agent, and no
amendment of any provision relating to LC Issuer shall be effective without the
written consent of LC Issuer. No amendment to any provision of this Agreement
relating to Swing Line Lender or any Swing Line Loans shall be effective without
the written consent of Swing Line Lender. Administrative Agent may waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement. Notwithstanding anything to the contrary herein,
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency of a technical,
administrative or immaterial nature, as determined in good faith by
Administrative Agent.
8.4    Preservation of Rights. No delay or omission of Lenders, LC Issuer or
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by Lenders required pursuant to Section 8.3, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
Administrative Agent, LC Issuer and Lenders until the Obligations have been paid
in full.
ARTICLE IX    
GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither LC Issuer nor any Lender shall be obligated to
extend credit to Borrower in violation of any limitation or prohibition provided
by any applicable statute or regulation.
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower, Administrative Agent, LC Issuer, Swing Line
Lender, and Lenders and supersede all prior agreements and understandings among
Administrative Agent, LC Issuer, Swing Line Lender, and Lenders relating to the
subject matter thereof other than those contained in the Fee Letters which shall
survive and remain in full force and effect during the term of this Agreement.
9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of Lenders hereunder are several and not joint and no Lender shall
be the partner or agent of any other (except to the extent to which
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that Joint Lead Arrangers shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

6090356     -59-
Thompson Coburn LLP

--------------------------------------------------------------------------------




9.6    Expenses; Indemnification.
(a)    Borrower shall reimburse Administrative Agent and Joint Lead Arrangers
upon demand for all reasonable out-of-pocket expenses paid or incurred by
Administrative Agent or Joint Lead Arrangers, including, without limitation,
filing and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to Administrative Agent and Joint Lead
Arrangers and/or the allocated costs of in-house counsel incurred from time to
time, in connection with the due diligence, preparation, administration,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via DebtX and any other internet service selected by Administrative
Agent), review, amendment, modification, and administration of the Loan
Documents (subject to any limits agreed to by Borrower and the Administrative
Agent and Joint Lead Arrangers). Borrower also agrees to reimburse
Administrative Agent, Joint Lead Arrangers, LC Issuer and Lenders for any
reasonable costs, internal charges and out-of-pocket expenses, including
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to Administrative Agent, Joint Lead Arrangers,
LC Issuer and Lenders (provided, that Borrower shall not be responsible for the
reasonable fees and disbursements of more than one counsel to Lenders and any
necessary local counsel (limited to one local counsel in each relevant
jurisdiction) unless there is an actual or perceived conflict of interest in
which case such affected Persons, taken as a whole, may retain one conflicts
counsel) and/or the allocated costs of in-house counsel incurred from time to
time, paid or incurred by Administrative Agent, Joint Lead Arrangers or LC
Issuer in connection with the collection and enforcement of the Loan Documents
(b)    Borrower hereby further agrees to indemnify and hold harmless
Administrative Agent, Joint Lead Arrangers, LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees, charges and disbursements and settlement costs (including, without
limitation, all expenses of litigation or preparation therefor) whether or not
Administrative Agent, Joint Lead Arrangers, LC Issuer, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any of its Subsidiaries, or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of
Borrower under this Section 9.6 shall survive the termination of this Agreement.
9.7    Numbers of Documents. Upon request of Administrative Agent, Borrower
shall furnish Administrative Agent with sufficient counterparts of any
statement, notice, closing document or request hereunder so that Administrative
Agent may furnish one to each of Lenders.
9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on Borrower’s audited financial
statements; provided, however that, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to (a) any election under Accounting
Standards Codification Section 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any of its
Subsidiaries at “fair value”, as defined therein or (b) any treatment

6090356     -60-
Thompson Coburn LLP

--------------------------------------------------------------------------------




of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and Borrower, Administrative Agent or Required Lenders shall so
request, Administrative Agent, Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Borrower shall
provide to Administrative Agent and Lenders reconciliation statements showing
the difference in such calculation, together with the delivery of monthly,
quarterly and annual financial statements required hereunder.
9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10    Nonliability of Lenders. The relationship between Borrower on the one
hand and Lenders, LC Issuer and Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither Administrative Agent, Joint Lead
Arrangers, LC Issuer nor any Lender shall have any fiduciary responsibilities to
Borrower. Neither Administrative Agent, Joint Lead Arrangers, LC Issuer nor any
Lender undertakes any responsibility to Borrower to review or inform Borrower of
any matter in connection with any phase of Borrower’s business or operations.
Borrower agrees that neither Administrative Agent, Joint Lead Arrangers, LC
Issuer nor any Lender shall have liability to Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. No party hereto shall have any liability with respect to,
and each party waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by any other party in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby. It is agreed that Joint Lead Arrangers
shall, in its capacity as such, have no duties or responsibilities under the
Agreement or any other Loan Document. Each Lender acknowledges that it has not
relied and will not rely on Joint Lead Arrangers in deciding to enter into the
Agreement or any other Loan Document or in taking or not taking any action.
9.11    Confidentiality. Administrative Agent and each Lender agrees to hold any
confidential information which it may receive from Borrower in connection with
this Agreement in confidence, except for disclosure (a) to its Affiliates and to
Administrative Agent and any other Lender and their respective Affiliates, (b)
to legal counsel, accountants, and other professional advisors to Administrative
Agent or such Lender (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and shall agree to keep such information confidential), (c) as
provided in Section 12.3(e), (d) to regulatory officials, (e) to any Person as
required by law, regulation, or legal process, (f) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties provided such parties
have been notified of the confidential nature of such information and shall
agree to keep such information confidential, (g) to rating agencies if requested
or required by such agencies in connection with a rating relating to the
Advances hereunder, (h) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, and
(x) to the extent such information (1) becomes publicly available other than as
a result

6090356     -61-
Thompson Coburn LLP

--------------------------------------------------------------------------------




of a breach of this Section 9.11 or (2) becomes available to Administrative
Agent, LC Issuer, Swing Line Lender or any other Lender on a non-confidential
basis from a source other than Borrower. Without limiting Section 9.4, Borrower
agrees that the terms of this Section 9.11 shall set forth the entire agreement
between Borrower and Administrative Agent and each Lender with respect to any
confidential information previously or hereafter received by Administrative
Agent or such Lender in connection with this Agreement, and this Section 9.11
shall supersede any and all prior confidentiality agreements entered into by
Administrative Agent or any Lender with respect to such confidential
information.
9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
9.13    Disclosure. Borrower and each Lender hereby acknowledge and agree that
U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with Borrower and its Affiliates.
9.14    PATRIOT ACT Notification. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies Borrower and each other Loan Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the PATRIOT Act.
ARTICLE X    
ADMINISTRATIVE AGENT
10.1    Appointment; Nature of Relationship. U.S. Bank is hereby appointed by
each of Lenders as its contractual representative (“Administrative Agent”)
hereunder and under each other Loan Document, and each Lender irrevocably
authorizes Administrative Agent to act as the contractual representative of such
Lender with the rights and duties expressly set forth herein and in the other
Loan Documents. Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that Administrative Agent is merely acting as the
contractual representative of Lenders with only those duties as are expressly
set forth in this Agreement and the other Loan Documents. In its capacity as
Lenders’ contractual representative, Administrative Agent (a) does not hereby
assume any fiduciary duties to any of Lenders and (b) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each Lender
hereby agrees to assert no claim against Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.
10.2    Powers. Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to Administrative Agent
by the terms of each thereof, together with such powers as are reasonably
incidental thereto. Administrative Agent shall have no implied duties to
Lenders, or any obligation to Lenders to take any action thereunder except any
action specifically provided by the Loan Documents to be taken by Administrative
Agent.
10.3    General Immunity. Neither Administrative Agent nor any of its directors,
officers, agents or employees shall be liable to Borrower, Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except

6090356     -62-
Thompson Coburn LLP

--------------------------------------------------------------------------------




to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
10.4    No Responsibility for Loans, Recitals, etc. Neither Administrative Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to Administrative Agent; (d)
the existence or possible existence of any Default or Event of Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of Borrower or any guarantor
of any of the Obligations or of any of Borrower’s or any such guarantor’s
respective Subsidiaries.
10.5    Action on Instructions of Lenders. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of Lenders. Lenders hereby acknowledge
that Administrative Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
Required Lenders. Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
10.6    Employment of Administrative Agents and Counsel. Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between Administrative Agent and Lenders and all matters pertaining to
Administrative Agent’s duties hereunder and under any other Loan Document.
10.7    Reliance on Documents; Counsel. Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by Administrative Agent, which counsel may be
employees of Administrative Agent. For purposes of determining compliance with
the conditions specified in Sections 4.1 and 4.2, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8    Administrative Agent’s Reimbursement and Indemnification. Lenders agree
to reimburse and indemnify Administrative Agent ratably in proportion to their
respective Pro Rata Shares (disregarding, for the avoidance of doubt, the
exclusion of Defaulting Lenders therein) (a) for any amounts not reimbursed by
Borrower for which Administrative Agent is entitled to reimbursement by Borrower
under the Loan Documents, (b) for any other expenses incurred by Administrative
Agent on behalf of Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents

6090356     -63-
Thompson Coburn LLP

--------------------------------------------------------------------------------




(including, without limitation, for any expenses incurred by Administrative
Agent in connection with any dispute between Administrative Agent and any Lender
or between two or more of Lenders) and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against Administrative
Agent in connection with any dispute between Administrative Agent and any Lender
or between two or more of Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of Administrative
Agent and (ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
10.9    Notice of Event of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received written notice from a Lender
or Borrower referring to this Agreement describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
prompt notice thereof to Lenders; provided that, except as expressly set forth
in the Loan Documents, Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
10.10    Rights as a Lender. In the event Administrative Agent is a Lender,
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not Administrative Agent, and
the term “Lender” or “Lenders” shall, at any time when Administrative Agent is a
Lender, unless the context otherwise indicates, include Administrative Agent in
its individual capacity. Administrative Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with Borrower or any of its Subsidiaries in which
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person.
10.11    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent, Joint Lead Arrangers or any other Lender and based on
the financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon
Administrative Agent, Joint Lead Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to Lenders by
Administrative Agent or Joint Lead Arrangers hereunder, neither Administrative
Agent nor Joint Lead Arrangers shall have any duty or responsibility (either
initially or on a continuing basis) to provide any Lender with any notice,
report, document, credit information or other information concerning the
affairs, financial condition or business of Borrower or any of its Affiliates
that may

6090356     -64-
Thompson Coburn LLP

--------------------------------------------------------------------------------




come into the possession of Administrative Agent or Joint Lead Arrangers
(whether or not in their respective capacity as Administrative Agent or Joint
Lead Arrangers) or any of their Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to Administrative Agent represents only
Administrative Agent and not Lenders in connection with this Agreement and the
transactions contemplated hereby.
10.12    Successor Administrative Agent. Administrative Agent may resign at any
time by giving written notice thereof to Lenders and Borrower, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, thirty (30) days after the
retiring Administrative Agent gives notice of its intention to resign.
Administrative Agent may be removed at any time that it constitutes a Defaulting
Lender by written notice received by Administrative Agent from Required Lenders,
such removal to be effective on the date specified by Required Lenders. Upon any
such resignation or removal, Required Lenders shall have the right to appoint,
on behalf of Borrower and Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by Required Lenders
within fifteen (15) days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of Borrower and Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, Administrative Agent may at any time
without the consent of Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, Lenders may perform all the duties of
Administrative Agent hereunder and Borrower shall make all payments in respect
of the Obligations to the applicable Lender and for all other purposes shall
deal directly with Lenders. No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to Administrative Agent by merger, or
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
10.13    Administrative Agent and Joint Lead Arrangers Fees. Borrower agrees to
pay to Administrative Agent and Joint Lead Arrangers, for their respective
accounts, the fees agreed to by Borrower, Administrative Agent and Joint Lead
Arrangers pursuant to the letter agreements dated as of January 14, 2015 between
Administrative Agent and Borrower and the letter agreement dated as of January
14, 2015 between Regions Capital Markets, a Division of Regions Bank, SunTrust
Robinson Humphrey, Inc. and Borrower (the “Fee Letters”), or as otherwise agreed
from time to time.
10.14    Delegation to Affiliates. Borrower and Lenders agree that
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall

6090356     -65-
Thompson Coburn LLP

--------------------------------------------------------------------------------




be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Administrative Agent is entitled under Articles
IX and X.
10.15    Co-Syndication Agents. Neither any Lender identified in this Agreement
as a “co-agent” nor Co-Syndication Agents shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to Administrative Agent in Section 10.11.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (a)(i) the arranging and other services
regarding this Agreement provided by Lenders are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and Lenders,
on the other hand, (ii) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) each of Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (ii) no Lender has
any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and no
Lender has any obligation to disclose any of such interests to Borrower or its
Affiliates.  To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it may have against each of Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
ARTICLE XI    
SETOFF; RATABLE PAYMENTS
11.1    Setoff. In addition to, and without limitation of, any rights of Lenders
under applicable law, if Borrower becomes insolvent, however evidenced, or any
Event of Default occurs and is continuing, Borrower authorizes each Lender to
offset and apply all deposits, credits and deposit accounts (including all
account balances, whether provisional or final and whether or not collected or
available) of Borrower with such Lender or any Affiliate of such Lender toward
the payment of the Obligations then due and owing to such Lender and regardless
of the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to such Lender or Lenders; provided, that in the event
that any Defaulting Lender shall exercise such right of setoff, (a) all amounts
so set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, LC Issuer, and
Lenders, and (b) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff

6090356     -66-
Thompson Coburn LLP

--------------------------------------------------------------------------------




or otherwise, receives collateral or other protection for its Obligations or
such amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of Borrower and Lenders and their
respective successors and assigns permitted hereby, except that (a) Borrower
shall not have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (b) any assignment
by any Lender must be made in compliance with Section 12.3, and (c) any transfer
by participation must be made in compliance with Section 12.2. Any attempted
assignment or transfer by any party not made in compliance with this Section
12.1 shall be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with the terms of this Agreement. The
parties to this Agreement acknowledge that clause (b) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. Administrative Agent may treat the Person which
made any Loan or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided,
however, that Administrative Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by Borrower under this Agreement shall be determined as if such Lender
had not sold such participating interests, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents; provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding

6090356     -67-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of Lenders pursuant to the terms of Section 8.3 or
of any other Loan Document.
(c)    Benefit of Certain Provisions. Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. Lenders agree to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3;
provided that (a) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of Borrower, and (b) a Participant shall not be
entitled to receive any greater payment under Section 3.5 than Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account (i) except to the extent such
entitlement to receive a greater payment results from a change in treaty, law or
regulation (or any change in the interpretation or administration thereof by any
Governmental Authority) that occurs after the Participant acquired the
applicable participation and (ii), in the case of any Participant that would be
a Non-U.S. Lender if it were a Lender, such Participant agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender (it
being understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Outstanding Credit
Exposure, any Note, any Commitment or any other obligations under the Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such Outstanding Credit Exposure, any Note, any Commitment or
any other obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or if such
Participant is seeking compensation under Sections 3.1, 3.2 or 3.5. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
12.3    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
the Assignment or in such other form reasonably acceptable to Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of Borrower and Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or Outstanding Credit Exposure (if the Commitment has been
terminated) subject to the assignment,

6090356     -68-
Thompson Coburn LLP

--------------------------------------------------------------------------------




determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment. Borrower may not assign or delegate
any of its rights, obligations or duties under this Agreement or the other Loan
Documents without the prior written consent of Administrative Agent and Lenders
and any such purported assignment or delegation without Administrative Agent’s
and Lenders’ prior written consent shall be null and void.
(b)    Consents. The consent of Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the consent of Borrower shall not be
required if an Event of Default has occurred and is continuing; provided further
that Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten (10)
Business Days after having received notice thereof. The consent of
Administrative Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.
The consent of each of LC Issuer and Swing Line Lender shall be required prior
to an assignment of a Commitment becoming effective unless the Purchaser is a
Lender with a Commitment. Any consent required under this Section 12.3(b) shall
not be unreasonably withheld or delayed.
(c)    Effect; Assignment Effective Date. Upon (i) delivery to Administrative
Agent of an assignment, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to Administrative Agent for
processing such assignment (unless such fee is waived by Administrative Agent),
such assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of Lenders and shall have all the
rights and obligations of a Lender under the Loan Documents, to the same extent
as if it were an original party thereto, and the transferor Lender shall be
released with respect to the Commitment and Outstanding Credit Exposure assigned
to such Purchaser without any further consent or action by Borrower, Lenders or
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, Administrative Agent and Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
(d)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in the United States of
America, a copy of each Assignment delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Lender, and
participations of each Lender in Facility LCs, pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and Borrower, Administrative Agent and Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available

6090356     -69-
Thompson Coburn LLP

--------------------------------------------------------------------------------




for inspection by Borrower and each Lender at any reasonable time and from time
to time upon reasonable prior notice.
(e)    Dissemination of Information. Borrower authorizes each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.
ARTICLE XIII    
NOTICES
13.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile to the notice
addresses set forth in the signature pages attached to this Agreement. Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to Lenders
and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by Administrative Agent or as otherwise determined by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent or
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.
ARTICLE XIV    
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

6090356     -70-
Thompson Coburn LLP

--------------------------------------------------------------------------------




14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by
Administrative Agent, and when Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or in pdf format by e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
14.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
ARTICLE XV    
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1    CHOICE OF LAW


THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT
REGARD TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


15.2    CONSENT TO JURISDICTION.


EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE SUPERIOR COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.


15.3    WAIVER OF JURY TRIAL.


BORROWER, ADMINISTRATIVE AGENT, LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.



6090356     -71-
Thompson Coburn LLP

--------------------------------------------------------------------------------




Borrower, Lenders, LC Issuer and Administrative Agent have executed this
Agreement as of the date first above written.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]]





6090356     -72-
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- BORROWER
CREDIT AGREEMENT- February 20, 2015




                            


Borrower:


JACK HENRY & ASSOCIATES, INC.


By:                    
Name: Kevin Williams
Title: Chief Financial Officer


Address:


663 W. Highway 60
P.O. Box 807
Monett, Missouri 65708-8215
Attention: Kevin Williams
(417) 235-4281 (FAX
With a copy to:
10910 West 87th Street
Lenexa, Kansas 66214
Attention: Robert T. Schendel


(913) 491-1111 (FAX)



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- U.S. BANK
CREDIT AGREEMENT- February 20,, 2015






Administrative Agent, LC Issuer and Swing Line Lender:


U.S. BANK NATIONAL ASSOCIATION,
                    
By:                    
Name: Mark D. Skornia.
Title: Senior Vice President


Address:


One US Bank Plaza (SL-MO-T14E)
7th Street & Washington, Avenue
St. Louis, Missouri 63101
Attention: National Corporate Banking


(314) 418-3859 (FAX)

6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- REGIONS BANK
CREDIT AGREEMENT- February 20,, 2015








Lender and Co-Syndication Agent:


REGIONS BANK,
                        
By:                    
Name: Knight D. Kieffer
Title: Vice President


Address:


521 East Morehead Street, Suite 200
Charlotte, NC 28202
Attention: Knight D. Kieffer
knight.kieffer@regions.com



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- SUNTRUST BANK
CREDIT AGREEMENT- February 20,, 2015




                


Lender and Co-Syndication Agent:


SUNTRUST BANK,
                        
By:                    
Name: Lisa Garling
Title: Director- Portfolio Management


Address:


3333 Peachtree Road
Atlanta, Georgia 30326
Attention: ____________


(___) ________ (FAX)



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- ARVEST BANK
CREDIT AGREEMENT- February 20,, 2015








Lender:


ARVEST BANK


By:                    
Name: Doug Doll
Title: President/CEO


Address:


425 W. Central Avenue
Carthage, Missouri 64836
Attention: Patrick Scott


(417) 237-8575 (FAX)





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- COMERICA BANK
CREDIT AGREEMENT- February 20,, 2015








Lender:


COMERICA BANK


By:                    
Name: Mark Leveille
Title: Vice President


Address:


3551 Hamlin Road
Auburn Hills, Michigan 48236
Attention: Mark Leveille


(248) 371-6617 (FAX)



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- COMMERCE BANK
CREDIT AGREEMENT- February 20,, 2015








Lender:


COMMERCE BANK


By:                    
Name: Joe McCaddon
Title: Senior Vice President


Address:


1000 Walnut Street BB17-1
Kansas City, Missouri 64106
Attention: Joe McCaddon


(816) 234-7290 (FAX)



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- FIFTH THIRD BANK
CREDIT AGREEMENT- February 20,, 2015








Lender:


FIFTH THIRD BANK


By:                    
Name: Hideo Core
Title: Vice President


Address:


38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Hideo Core


(513) 534-3595 (FAX)

6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




SIGNATURE PAGE- UMB BANK N.A.
CREDIT AGREEMENT- February 20,, 2015








Lender:


UMB BANK N.A.


By:                    
Name: Martin Nay
Title: Senior Vice President


Address:


1010 Grand Boulevard
Kansas City, Missouri 64106
Attention: ____________


(816) 860-7143 (FAX







6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 2.1

Commitments




Lender                    Commitment        Percentage of Aggregate Commitment


U.S. Bank National Association    $64,000,000        21.333333333333%


Regions Bank                $63.000,000        21.000000000001%


SunTrust Bank            $63.000,000        21.000000000001%


Arvest Bank                $25,000,000        8.333333333333%


Comerica Bank            $25,000,000        8.333333333333%


Commerce Bank            $25,000,000        8.333333333333%


Fifth Third Bank            $25,000,000        8.333333333333%


UMB Bank n.a.            $10,000,000        3.333333333333%


Total                    $300,000,000        100%





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 2.8

Authorized Officers




John "Jack" F. Prim, Chairman and Chief Executive Officer


David B. Foss, President


Kevin D. Williams, Chief Financial Officer and Treasurer


Renee A. Swearingen, Assistant Treasurer





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 5.8


Subsidiaries


Name
State/Country of
Incorporation


Percentage Ownership
 
 
 
AudioTel Corporation
Texas
100%
 
 
 
Banno, LLC
(fka Tactical 8 Technologies, LLC)
Iowa
100%
 
 
 
Check Collect, Inc.
Texas
100%
 
 
 
Gladiator Technology Services Inc.
Georgia
100%
 
 
 
Goldleaf Enterprise Payments, Inc.
Georgia
100%
 
 
 
Goldleaf Financial Solutions, Inc.
Tennessee
100%
 
 
 
Goldleaf Insurance, LLC
Tennessee
100%
 
 
 
Goldleaf Leasing, LLC
Tennessee
100%
 
 
 
Goldleaf Technologies, LLC
Delaware
100%
 
 
 
iPay Technologies Holding Company, LLC
Delaware
100%
 
 
 
iPay Technologies, LLC
Kentucky
100%
 
 
 
Jack Henry International, Ltd.
U.S. Virgin Islands
100%
 
 
 
Jack Henry Services, Inc.
Texas
100%
 
 
 
Jack Henry Software/CommLink, Inc.
Texas
100%
 
 
 
JHA Payment Processing Solutions, Inc. (fka Pemco Technology Services, Inc.
("PTSI"))
Washington
100%
 
 
 
JHA Fleet, Inc.
Missouri
100%
 
 
 
JHA Money Center, Inc.
Missouri
100%
 
 
 
Profitstars, LLC
Missouri
100%
 
 
 
Symitar Systems, Inc.
California
100%
 
 
 
Towne Services, Inc.
Georgia
100%


6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------









6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 5.14


Properties




None





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 6.11


Indebtedness




Capital lease obligations with IBM Credit LLC totaling approximately $8,800,000.





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 6.14


Investments




None





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 6.16


Liens




 
DEBTOR
SECURED PARTY
FILE #
FILE DATE
JURISDICTION
1.
Jack Henry & Associates, Inc.
CISCO SYSTEMS CAPITAL CORPORATION
60407759
02/02/2006
Delaware Secretary of State
2.
Jack Henry & Associates, Inc.
 
2011 0274012
01/25/2011
Delaware Secretary of State
3.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 1705056
05/14/2010
Delaware Secretary of State
4.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 1743339
05/18/2010
Delaware Secretary of State
5.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 1799067
05/21/2010
Delaware Secretary of State
6.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 1822927
05/24/2010
Delaware Secretary of State
7.
Jack Henry & Associates, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
2010 1953144
06/04/2010
Delaware Secretary of State
8.
Jack Henry & Associates, Inc.
 
2014 5117635
12/16/2014
Delaware Secretary of State
9.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2314734
07/01/2010
Delaware Secretary of State
10.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2332298
07/05/2010
Delaware Secretary of State
11.
Jack Henry & Associates, Inc.
IKON FINANCIAL SVCS
2010 2647570
07/30/2010
Delaware Secretary of State
12.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2677296
08/02/2010
Delaware Secretary of State
13.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2770018
08/09/2010
Delaware Secretary of State
14.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2790446
08/10/2010
Delaware Secretary of State
15.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 2808602
08/11/2010
Delaware Secretary of State
16.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3069386
09/01/2010
Delaware Secretary of State
17.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3082652
09/02/2010
Delaware Secretary of State
18.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3111873
09/07/2010
Delaware Secretary of State
19.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3146739
09/09/2010
Delaware Secretary of State
20.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3202490
09/14/2010
Delaware Secretary of State
21.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3220179
09/15/2010
Delaware Secretary of State
22.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3237686
09/16/2010
Delaware Secretary of State
23.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3257866
09/17/2010
Delaware Secretary of State
24.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 3328105
09/23/2010
Delaware Secretary of State
25.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2010 3690983
10/21/2010
Delaware Secretary of State


6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




 
DEBTOR
SECURED PARTY
FILE #
FILE DATE
JURISDICTION
26.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2010 3705385
10/22/2010
Delaware Secretary of State
27.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4131987
11/23/2010
Delaware Secretary of State
28.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4150920
11/24/2010
Delaware Secretary of State
29.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4167106
11/29/2010
Delaware Secretary of State
30.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4183574
11/30/2010
Delaware Secretary of State
31.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4183624
11/30/2010
Delaware Secretary of State
32.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4216564
12/02/2010
Delaware Secretary of State
33.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2010 4216606
12/02/2010
Delaware Secretary of State
34.
Jack Henry & Associates, Inc.
Production Mail Solutions Financing
2010 4489757
12/20/2010
Delaware Secretary of State
35.
Jack Henry & Associates, Inc.
Production Mail Solutions Financing
2010 4636431
12/30/2010
Delaware Secretary of State
36.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 0000268
01/01/2011
Delaware Secretary of State
37.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 0025869
01/04/2011
Delaware Secretary of State
38.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 0234065
01/21/2011
Delaware Secretary of State
39.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 0261282
01/24/2011
Delaware Secretary of State
40.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 0324007
01/27/2011
Delaware Secretary of State
41.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2011 0858707
03/08/2011
Delaware Secretary of State
42.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 1220782
04/01/2011
Delaware Secretary of State
43.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 1238958
04/04/2011
Delaware Secretary of State
44.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 2969742
08/01/2011
Delaware Secretary of State
45.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 3005207
08/03/2011
Delaware Secretary of State
46.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 3045856
08/05/2011
Delaware Secretary of State
47.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 3767970
09/30/2011
Delaware Secretary of State
48.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2011 4511815
11/23/2011
Delaware Secretary of State
49.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 0001091
01/02/2012
Delaware Secretary of State
50.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 0234460
01/19/2012
Delaware Secretary of State
51.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2012 0542862
02/10/2012
Delaware Secretary of State
52.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 0783938
02/29/2012
Delaware Secretary of State
53.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 1268921
04/02/2012
Delaware Secretary of State
54.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 2129767
06/04/2012
Delaware Secretary of State


6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




 
DEBTOR
SECURED PARTY
FILE #
FILE DATE
JURISDICTION
55.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 2155564
06/05/2012
Delaware Secretary of State
56.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 2338384
06/18/2012
Delaware Secretary of State
57.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 3740703
09/27/2012
Delaware Secretary of State
58.
Jack Henry & Associates, Inc.
Production Mail Solutions Financing
2012 3741917
09/28/2012
Delaware Secretary of State
59.
Jack Henry & Associates, Inc.
Production Mail Solutions Financing
2012 3742295
09/28/2012
Delaware Secretary of State
60.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 3761535
09/28/2012
Delaware Secretary of State
61.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2012 4171619
10/30/2012
Delaware Secretary of State
62.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2012 4611804
11/30/2012
Delaware Secretary of State
63.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2012 4957793
12/19/2012
Delaware Secretary of State
64.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0042219
01/03/2013
Delaware Secretary of State
65.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0077454
01/07/2013
Delaware Secretary of State
66.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0637505
02/19/2013
Delaware Secretary of State
67.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0669052
02/20/2013
Delaware Secretary of State
68.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0695909
02/21/2013
Delaware Secretary of State
69.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0716721
02/22/2013
Delaware Secretary of State
70.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0796137
02/28/2013
Delaware Secretary of State
71.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 0813569
03/01/2013
Delaware Secretary of State
72.
Jack Henry & Associates, Inc.
Konica Minolta Premier Finance
2013 1057257
03/20/2013
Delaware Secretary of State
73.
Jack Henry & Associates, Inc.
Ikon Financial SVCS
2013 1203786
03/29/2013
Delaware Secretary of State
74.
Jack Henry & Associates, Inc.
Production Mail Solutions Financing
2013 1266700
04/03/2013
Delaware Secretary of State
75.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 1532564
04/22/2013
Delaware Secretary of State
76.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 1790998
05/09/2013
Delaware Secretary of State
77.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 1808733
05/10/2013
Delaware Secretary of State
78.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 1828376
05/13/2013
Delaware Secretary of State
79.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 2022318
05/28/2013
Delaware Secretary of State
80.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 2583277
07/03/2013
Delaware Secretary of State
81.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 3820173
10/01/2013
Delaware Secretary of State
82.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 3839710
10/01/2013
Delaware Secretary of State
83.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 3874386
10/02/2013
Delaware Secretary of State


6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




 
DEBTOR
SECURED PARTY
FILE #
FILE DATE
JURISDICTION
84.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 3902773
10/04/2013
Delaware Secretary of State
85.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 4146719
10/22/2013
Delaware Secretary of State
86.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 4308327
11/01/2013
Delaware Secretary of State
87.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2013 5032983
12/19/2013
Delaware Secretary of State
88.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 0341628
01/27/2014
Delaware Secretary of State
89.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 0359224
01/28/2014
Delaware Secretary of State
90.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 1227164
03/28/2014
Delaware Secretary of State
91.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 1258979
03/31/2014
Delaware Secretary of State
92.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 3875168
09/26/2014
Delaware Secretary of State
93.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 4296299
10/24/2014
Delaware Secretary of State
94.
Jack Henry & Associates, Inc.
IBM CREDIT LLC
2014 4461026
11/05/2014
Delaware Secretary of State
95.
[TO BE RELEASED]
Goldleaf Financial Solutions, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
310-033363
06/04/2010
Tennessee Secretary of State
 
 
 
422556074
12/16/2014
 
96.
[TO BE RELEASED]
Symitar Systems, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
10-7234116388
06/04/2010
California Secretary of State
 
 
 
14-74406955
12/16/2014
 
97.
[TO BE RELEASED]
Jack Henry Services, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
10-0016045219
06/04/2010
Texas Secretary of State
98.
[TO BE RELEASED]
Jack Henry Software/Commlink, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
10-0016045330
06/04/2010
Texas Secretary of State
99.
[TO BE RELEASED]
iPay Technologies Holding Company, LLC
Wells Fargo Bank, National Association, as Administrative Agent
2010 1952526
06/04/2010
Delaware Secretary of State










6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Exhibit A

Form of Compliance Certificate










February __, 2015


U.S. Bank National Association
One US Bank Plaza (SL-MO-T14E)
7th Street & Washington, Avenue
St. Louis, Missouri 63101
Attention: National Corporate Banking


Lenders from time to time party to the
Credit Agreement referred to below


Reference is hereby made to the Credit Agreement dated as of February 20, 2015,
by and among Jack Henry & Associates, Inc., Inc. (“Borrower”), Lenders from time
to time party thereto and U.S. Bank National Association, as Administrative
Agent, LC Issuer and Swing Line Lender, as the same may from time to time be
amended, modified, extended, renewed or restated (the “Credit Agreement”; all
capitalized terms used and not otherwise defined in this Compliance Certificate
[this “Certificate”] shall have the respective meanings ascribed to them in the
Credit Agreement). Borrower hereby certifies to Administrative Agent, LC Issuer,
Swing Line Lender and Lenders that as of the date hereof:


(a)    all of the representations and warranties made by Borrower in the Credit
Agreement and/or in any other Loan Document are (i) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of the date of this Certificate, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all respects on and as of such earlier date and (ii) with respect to
any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects as of the date of this Certificate,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date (and for purposes of this certification, the representations and warranties
made by Borrower in Section 5.4 of the Credit Agreement shall be deemed to refer
to the most recent financial statements of Borrower delivered to Administrative
Agent, LC Issuer, Swing Line Lender and Lenders pursuant to Section 6.1 of the
Credit Agreement):


(b)    except as set forth below, no Default or Event of Default under or within
the meaning of the Credit Agreement has occurred and is continuing:


Exceptions:                                                                                                                                                                ;


(c)    the Financials of Borrower and its Subsidiaries delivered to you with
this letter fairly present the financial condition and results of operations in
all material respects and have been prepared in

6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




accordance with GAAP (subject, in the case of any interim financial statements,
to normal year-end adjustments and absence of footnote disclosures); and


(d)    Schedule 1 to this Certificate is a determination of Borrower’s
compliance with the financial covenants set forth in Section 6.22 of the Credit
Agreement, in each case calculated in accordance with the Credit Agreement.


Very truly yours,


JACK HENRY & ASSOCIATES, INC.


By:                    
Name:                    
Title:                    

6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Schedule 1


Financial Covenant Information
as of ______, 201__,







6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Exhibit B

Form of Assignment
ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (“Assignor”) and [Insert name of Assignee] (“Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by Assignee. The
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and Assignee hereby irrevocably purchases and assumes from Assignor,
subject to and in accordance with the Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by Administrative Agent as
contemplated below, the interest in and to all of Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of Assignor’s outstanding rights
and obligations under the respective facilities identified below (including
without limitation any letters of credit, guaranties and swing line loans
included in such facilities and, to the extent permitted to be assigned under
applicable law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of Assignor against any
Person whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to Assignor and, except as expressly provided in
this Assignment, without representation or warranty by Assignor.
1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
[ ]
 
 
 
 
 
 
 
 
 
 
 


6090356
Thompson Coburn LLP



--------------------------------------------------------------------------------






 
4.
Administrative Agent:
U.S. Bank National Association
 
 
 
5.
Credit Agreement:
The $300,000.000 Credit Agreement dated as of February 20, 2015 among Jack Henry
& Associates, Inc., Borrower, Lenders party thereto, U.S. Bank National
Association, as Administrative Agent, and the other agents party thereto.
 
6.
Assigned Interest:
 
 
 
 
 
 
 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
 
 
 
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]
 
 
 
 
 
Effective Date: [______, 201__] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY ADMINISTRATIVE
AGENT.]
 
 
 
 
 
The terms set forth in this Assignment are hereby agreed to:
 
 
 
 






6090356
Thompson Coburn LLP



--------------------------------------------------------------------------------




 
Assignor:


 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
Assignee:


 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
 
[Consented to and] Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 








6090356
Thompson Coburn LLP



--------------------------------------------------------------------------------




Annex 1

Terms and Conditions of Assignment


1.    Representations and Warranties.
1.1    Assignor. Assignor represents and warrants that (a) it is the legal and
beneficial owner of the Assigned Interest, (b) the Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (c) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby. Neither
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) any statements, warranties or representations made
in or in connection with the Credit Agreement or any other Loan Document, (ii)
the execution, legality, validity, enforceability, genuineness, sufficiency,
perfection, priority, collectibility, or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Documents, (v) inspecting any of the Property, books
or records of Borrower, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.
1.2.    Assignee. Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment, (iv)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (v) agrees to indemnify and
hold Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by
Assignor in connection with or arising in any manner from Assignee’s
non-performance of the obligations assumed under this Assignment, (vi) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on Administrative Agent
or any other Lender, and (vii) attached as Schedule 1 to this Assignment is any
documentation required to be delivered by Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by Assignee and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. Assignee shall pay Assignor, on the Effective Date, the amount
agreed to by Assignor and Assignee. From and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to Assignor for amounts which have accrued to but excluding the
Effective Date and to Assignee for amounts which have accrued from and after the
Effective Date.



6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of New York.







6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Exhibit C


Form of Borrowing Notice


[Date]


U.S. Bank National Association
800 Nicollet Mall, 3rd Floor
Minneapolis, Minnesota 55402
Attention: Agency Services


Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement dated as of February 20, 2015,
by and among Jack Henry & Associates, Inc., Inc. (“Borrower”), Lenders from time
to time party thereto and U.S. Bank National Association, as Administrative
Agent, LC Issuer and Swing Line Lender, as the same may from time to time be
amended, modified, extended, renewed or restated (the “Credit Agreement”; all
capitalized terms used and not otherwise defined in this Borrowing Notice shall
have the respective meanings ascribed to them in the Credit Agreement).


Notice of Advance (Section 2.8) :


Borrower requests an Advance pursuant to Section 2.8 of the Credit Agreement, as
described below:


Aggregate principal amount: $______


Borrowing Date: ______, 201__


Base Rate Advance or


Eurocurrency Advance with an Interest Period of


one two three or six months.




Notice of Swing Line Loan (Section 2.4(b) :


Borrower requests a Swing Line Loan pursuant to Section 2.4(b) of the Credit
Agreement as described below:


Amount of Swing Line Loan: $______ (at least $100,000)


Borrowing Date: ______, 201__


Base Rate Advance or


Daily Eurocurrency Loan




Notice of Continuance/Conversion (Section 2.9):





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Borrower requests to continue or convert the interest rate portion of its
Revolving Loans pursuant to Section 2.9 of the Credit Agreement as described
below:


Continue or convert:


Base Rate Advance


Eurocurrency Advance or


Amount to be continued/converted: $______


Date of continuance/conversion: ______, 201__


Continue such Eurocurrency Advance on the last day of its current Interest
Period as a Eurocurrency Advance of the same type with an Interest Period of:


one two three or six months


Convert such Eurocurrency Advance to a Base Rate Advance as of the last day of
the current Interest Period for such Eurocurrency Advance.


Convert such Base Rate Advance to a Eurocurrency Advance with an Interest Period
of:


one two three or six months


Borrower hereby certifies to Administrative Agent, Swing Line Lender and Lenders
that (a) the representations and warranties contained in Article V of the Credit
Agreement are (i) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(ii) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; and (b) at the time of and immediately after giving effect to the
Advance, Swing Line Loan, continuation and/or conversion described above, no
Default or Event of Default shall have occurred and be continuing.


Very truly yours,


JACK HENRY & ASSOCIATES, INC.


By:                    
Name:                    
Title:                        





6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------




Exhibit D


Form of Note


REVOLVING CREDIT NOTE


[$______]                                            [______, 20__]




JACK HENRY & ASSOCIATES, INC., a Delaware corporation (“Borrower”), promises to
pay to the order of [________________________] (“Lender”) the aggregate unpaid
principal amount of all Loans made by Lender to Borrower pursuant to Section
2.1(a) of the Agreement (as hereinafter defined), in immediately available funds
at the applicable office of U.S. Bank National Association, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date.


Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Revolving Credit Note (this “Note”) is one of the Revolving Credit Notes
issued pursuant to, and is entitled to the benefits of, the Credit Agreement
dated as of February 20, 2015 (which, as it may be amended or modified and in
effect from time to time, is herein called the “Agreement”; capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement), among Borrower, Lenders party thereto,
including Lender, LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof.
In the event of default hereunder, Borrower agrees to pay all costs and expenses
of collection, including reasonable attorneys’ fees. Borrower waives demand,
presentment, notice of nonpayment, protest, notice of protest and notice of
dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.


Borrower:


JACK HENRY & ASSOCIATES, INC.


By:                    
Name:                    
Title:                    

6090356
Thompson Coburn LLP

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING CREDIT NOTE OF [_________________] DATED [______, 201__]




Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 




6090356
Thompson Coburn LLP